UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-0 Name of Registrant: Vanguard California Tax-Free Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: November 30 Date of reporting period: August 31, 2012 Item 1: Schedule of Investments Vanguard California Tax-Exempt Money Market Fund Schedule of Investments As of August 31, 2012 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (100.7%) California (100.5%) ABAG Finance Authority for Nonprofit Corps. California Revenue (Francis Parker School Project) VRDO 0.160% 9/7/12 LOC 16,880 16,880 ABAG Finance Authority for Nonprofit Corps. California Revenue (Institute for Defense Analyses) VRDO 0.150% 9/7/12 LOC 11,945 11,945 ABAG Finance Authority for Nonprofit Corps. California Revenue (Lakeside Village Apartments) VRDO 0.150% 9/7/12 LOC 55,000 55,000 ABAG Finance Authority for Nonprofit Corps. California Revenue (Marin Country Day School) VRDO 0.140% 9/7/12 LOC 22,175 22,175 Anaheim CA Housing Finance Agency Home Mortgage Revenue VRDO 0.190% 9/7/12 LOC 5,485 5,485 1 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) TOB PUT 0.300% 1/23/13 9,865 9,865 1 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) TOB VRDO 0.180% 9/7/12 43,340 43,340 1 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) TOB VRDO 0.240% 9/7/12 5,000 5,000 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) VRDO 0.150% 9/7/12 LOC 10,000 10,000 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) VRDO 0.160% 9/7/12 LOC 8,000 8,000 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) VRDO 0.160% 9/7/12 LOC 87,500 87,500 1 California Department of Water Resources Water System Revenue (Central Valley Project) TOB VRDO 0.170% 9/7/12 4,100 4,100 California Educational Facilities Authority Revenue (California Institute of Technology) VRDO 0.140% 9/7/12 55,800 55,800 California Educational Facilities Authority Revenue (Stanford Hospital) CP 0.180% 1/15/13 12,050 12,050 1 California Educational Facilities Authority Revenue (Stanford Hospital) TOB VRDO 0.170% 9/7/12 5,800 5,800 California Educational Facilities Authority Revenue (Stanford University) CP 0.170% 9/21/12 35,282 35,282 California Educational Facilities Authority Revenue (Stanford University) CP 0.210% 5/3/13 40,000 40,000 1 California Educational Facilities Authority Revenue (Stanford University) TOB PUT 0.270% 11/8/12 37,185 37,185 1 California Educational Facilities Authority Revenue (Stanford University) TOB VRDO 0.170% 9/7/12 4,450 4,450 1 California Educational Facilities Authority Revenue (Stanford University) TOB VRDO 0.170% 9/7/12 7,645 7,645 1 California Educational Facilities Authority Revenue (University of Southern California) TOB PUT 0.260% 5/9/13 15,035 15,035 1 California Educational Facilities Authority Revenue (University of Southern California) TOB VRDO 0.180% 9/7/12 4,135 4,135 1 California GO TOB VRDO 0.210% 9/4/12 25,000 25,000 California GO VRDO 0.120% 9/4/12 LOC 6,525 6,525 California GO VRDO 0.150% 9/4/12 LOC 5,955 5,955 California GO VRDO 0.170% 9/4/12 LOC 3,830 3,830 California GO VRDO 0.150% 9/7/12 LOC 6,000 6,000 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) VRDO 0.160% 9/7/12 LOC 6,725 6,725 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) VRDO 0.160% 9/7/12 LOC 2,800 2,800 California Health Facilities Financing Authority Revenue (Children's Hospital of Orange County) VRDO 0.170% 9/7/12 LOC 21,700 21,700 California Health Facilities Financing Authority Revenue (Children's Hospital of Orange County) VRDO 0.170% 9/7/12 LOC 16,000 16,000 California Health Facilities Financing Authority Revenue (Children's Hospital of Orange County) VRDO 0.170% 9/7/12 LOC 29,000 29,000 1,2 California Health Facilities Financing Authority Revenue (Kaiser Foundation Hospitals) TOB PUT 0.210% 9/4/12 LOC 35,000 35,000 California Health Facilities Financing Authority Revenue (Memorial Health Services) VRDO 0.170% 9/7/12 64,400 64,400 California Health Facilities Financing Authority Revenue (Scripps Health) VRDO 0.110% 9/7/12 LOC 4,200 4,200 California Health Facilities Financing Authority Revenue (Scripps Health) VRDO 0.120% 9/7/12 LOC 12,715 12,715 1 California Health Facilities Financing Authority Revenue (Sutter Health) TOB VRDO 0.150% 9/7/12 12,210 12,210 1 California Health Facilities Financing Authority Revenue (Sutter Health) TOB VRDO 0.170% 9/7/12 6,700 6,700 California Housing Finance Agency Home Mortgage Revenue VRDO 0.150% 9/7/12 LOC 22,200 22,200 California Housing Finance Agency Home Mortgage Revenue VRDO 0.150% 9/7/12 LOC 33,260 33,260 California Housing Finance Agency Home Mortgage Revenue VRDO 0.200% 9/7/12 LOC 10,700 10,700 California Housing Finance Agency Multifamily Housing Revenue VRDO 0.170% 9/7/12 LOC 8,400 8,400 California Infrastructure & Economic Development Bank Revenue (Academy of Motion Picture Arts & Sciences Obligated Group) VRDO 0.150% 9/7/12 LOC 35,000 35,000 California Infrastructure & Economic Development Bank Revenue (Academy of Sciences) VRDO 0.150% 9/4/12 LOC 10,325 10,325 California Infrastructure & Economic Development Bank Revenue (American National Red Cross) VRDO 0.150% 9/7/12 LOC 8,175 8,175 1 California Infrastructure & Economic Development Bank Revenue (Bay Area Toll Bridges Seismic Retrofit) TOB VRDO 0.190% 9/4/12 (ETM) 37,185 37,185 California Infrastructure & Economic Development Bank Revenue (Buck Institute for Age Research) VRDO 0.170% 9/7/12 LOC 22,800 22,800 California Infrastructure & Economic Development Bank Revenue (Prinsco Inc. Project) VRDO 0.380% 9/7/12 LOC 6,200 6,200 California Municipal Finance Authority Revenue (Notre Dame High School, San Jose) VRDO 0.240% 9/7/12 LOC 5,425 5,425 California Pollution Control Financing Authority Revenue (Pacific Gas & Electric Co.) VRDO 0.210% 9/4/12 LOC 47,050 47,050 1 California Public Works Board Lease Revenue (University of California) TOB VRDO 0.200% 9/7/12 6,655 6,655 California RAN 2.500% 6/20/13 58,000 58,957 California Statewide Communities Development Authority Gas Supply Revenue VRDO 0.170% 9/7/12 103,245 103,245 California Statewide Communities Development Authority Multifamily Housing Revenue (Canyon Springs Apartments Project) VRDO 0.320% 9/7/12 LOC 10,105 10,105 California Statewide Communities Development Authority Multifamily Housing Revenue (Knolls Apartments) VRDO 0.150% 9/7/12 LOC 12,715 12,715 California Statewide Communities Development Authority Multifamily Housing Revenue (Ridgeway Apartments) VRDO 0.150% 9/7/12 LOC 8,545 8,545 California Statewide Communities Development Authority Multifamily Housing Revenue (Village Green Apartments) VRDO 0.160% 9/7/12 LOC 5,800 5,800 California Statewide Communities Development Authority Revenue (Community Hospital of the Monterey Peninsula) VRDO 0.170% 9/7/12 LOC 12,750 12,750 California Statewide Communities Development Authority Revenue (Kaiser Permanente) VRDO 0.160% 9/7/12 13,700 13,700 California Statewide Communities Development Authority Revenue (Rady Children's Hospital - San Diego) VRDO 0.170% 9/7/12 LOC 25,000 25,000 1 California Statewide Communities Development Authority Revenue (Sutter Health) TOB VRDO 0.170% 9/7/12 16,458 16,458 1 California Statewide Communities Development Authority Revenue (Trinity Health) TOB VRDO 0.170% 9/7/12 2,175 2,175 Calleguas-Las Virgenes CA Public Financing Authority Revenue (Municipal Water District Project) VRDO 0.150% 9/7/12 LOC 5,000 5,000 1 Central Basin Municipal Water District California COP TOB VRDO 0.240% 9/7/12 (4) 7,500 7,500 1 Cerritos CA Community College District GO TOB VRDO 0.180% 9/7/12 7,845 7,845 1 Chabot-Las Positas CA Community College District GO TOB VRDO 0.170% 9/7/12 6,000 6,000 1 Chabot-Las Positas CA Community College District GO TOB VRDO 0.280% 9/7/12 8,725 8,725 Chula Vista CA Multifamily Housing Revenue (Teresina Apartments) VRDO 0.150% 9/7/12 LOC 18,970 18,970 1 Contra Costa CA Community College District GO TOB VRDO 0.270% 9/7/12 5,200 5,200 1 Contra Costa CA Transportation Authority Sales Tax Revenue TOB VRDO 0.170% 9/7/12 20,000 20,000 Contra Costa County CA Multifamily Housing Revenue (Park Regency) VRDO 0.150% 9/7/12 LOC 47,200 47,200 1 Desert CA Community College District GO TOB VRDO 0.170% 9/7/12 11,000 11,000 2 East Bay CA Municipal Utility District Waste Water System Revenue PUT 0.170% 2/1/13 23,435 23,435 East Bay CA Municipal Utility District Water System Revenue (Extendible) CP 0.260% 9/12/12 20,000 20,000 East Bay CA Municipal Utility District Water System Revenue (Extendible) CP 0.260% 9/18/12 1,500 1,500 East Bay CA Municipal Utility District Water System Revenue (Extendible) CP 0.230% 10/15/12 20,000 20,000 East Bay CA Municipal Utility District Water System Revenue (Extendible) CP 0.230% 10/15/12 20,800 20,800 East Bay CA Municipal Utility District Water System Revenue (Extendible) CP 0.230% 11/1/12 16,600 16,600 East Bay CA Municipal Utility District Water System Revenue (Extendible) CP 0.250% 11/1/12 13,500 13,500 East Bay CA Municipal Utility District Water System Revenue (Extendible) CP 0.240% 11/5/12 26,300 26,300 East Bay CA Municipal Utility District Water System Revenue (Extendible) CP 0.230% 11/7/12 12,200 12,200 2 East Bay CA Municipal Utility District Water System Revenue PUT 0.170% 12/3/12 44,800 44,800 2 East Bay CA Municipal Utility District Water System Revenue PUT 0.180% 3/1/13 49,200 49,200 1 East Bay CA Municipal Utility District Water System Revenue TOB VRDO 0.150% 9/7/12 4,300 4,300 1 Eastern California Municipal Water District Water & Sewer COP TOB VRDO 0.180% 9/7/12 1,590 1,590 2 Eastern Municipal Water District CA Water & Sewer Revenue PUT 0.190% 7/19/13 14,000 14,000 Escondido CA Community Development (Escondido Promenade Project) COP VRDO 0.220% 9/7/12 LOC 9,400 9,400 Escondido CA Community Development Multifamily Revenue (Heritage Park Apartments) VRDO 0.190% 9/7/12 LOC 4,250 4,250 Freemont CA Union High School District TRAN 1.500% 6/28/13 10,500 10,608 Fremont CA COP VRDO 0.140% 9/7/12 LOC 5,000 5,000 Fremont CA COP VRDO 0.150% 9/7/12 LOC 8,945 8,945 1 Fresno CA Unified School District Revenue TOB VRDO 0.170% 9/7/12 8,960 8,960 Garden Grove CA Housing Authority Multifamily Housing Revenue (Valley View Senior Villas Project) VRDO 0.170% 9/7/12 LOC 9,100 9,100 1 Grossmont CA Healthcare District Revenue TOB VRDO 0.170% 9/7/12 8,600 8,600 Irvine CA Assessment District No. 89-10 Improvement Revenue (Northwest Irvine) VRDO 0.190% 9/4/12 LOC 4,916 4,916 Irvine CA Assessment District No. 97-17 Improvement Revenue VRDO 0.190% 9/4/12 LOC 11,604 11,604 Irvine CA Public Facilities & Infrastructure Authority Assessment Revenue VRDO 0.190% 9/4/12 LOC 1,800 1,800 2 Irvine CA Ranch Water District Revenue PUT 0.160% 3/1/13 10,000 10,000 Irvine CA Reassessment District No. 05-21 Improvement Revenue VRDO 0.190% 9/4/12 LOC 32,800 32,800 Irvine CA Reassessment District No. 85-7A Improvement Revenue VRDO 0.190% 9/4/12 LOC 15,385 15,385 Kern County CA TRAN 2.500% 6/28/13 25,000 25,467 Livermore CA COP VRDO 0.150% 9/7/12 LOC 13,990 13,990 Livermore CA Redevelopment Agency Multi- Family Housing Revenue (Richards Manor) VRDO 0.190% 9/7/12 LOC 4,770 4,770 1 Long Beach CA Harbor Revenue TOB VRDO 0.350% 9/7/12 15,740 15,740 Los Altos CA Union High School District TRAN 1.500% 6/28/13 5,500 5,557 1 Los Angeles CA Community College District GO TOB VRDO 0.150% 9/7/12 3,500 3,500 1 Los Angeles CA Community College District GO TOB VRDO 0.200% 9/7/12 9,575 9,575 Los Angeles CA Community Redevelopment Agency Multifamily Housing Revenue (Academy Village Apartments) VRDO 0.150% 9/7/12 LOC 3,300 3,300 Los Angeles CA Community Redevelopment Agency Multifamily Housing Revenue (Hollywood & Vine Apartments) VRDO 0.150% 9/7/12 LOC 19,200 19,200 1 Los Angeles CA Department of Airports International Airport Revenue TOB VRDO 0.150% 9/7/12 8,750 8,750 1 Los Angeles CA Department of Airports International Airport Revenue TOB VRDO 0.170% 9/7/12 6,000 6,000 1 Los Angeles CA Department of Airports International Airport Revenue TOB VRDO 0.180% 9/7/12 5,000 5,000 1 Los Angeles CA Department of Airports International Airport Revenue TOB VRDO 0.230% 9/7/12 7,975 7,975 1 Los Angeles CA Department of Airports International Airport Revenue TOB VRDO 0.230% 9/7/12 18,880 18,880 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.190% 9/4/12 2,075 2,075 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.190% 9/4/12 500 500 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.190% 9/4/12 2,075 2,075 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.170% 9/7/12 LOC 10,255 10,255 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.180% 9/7/12 7,495 7,495 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.200% 9/7/12 5,450 5,450 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.200% 9/7/12 4,360 4,360 Los Angeles CA Department of Water & Power Revenue VRDO 0.140% 9/4/12 4,800 4,800 Los Angeles CA Department of Water & Power Revenue VRDO 0.150% 9/4/12 20,000 20,000 Los Angeles CA Department of Water & Power Revenue VRDO 0.130% 9/7/12 12,750 12,750 Los Angeles CA Department of Water & Power Revenue VRDO 0.130% 9/7/12 32,400 32,400 Los Angeles CA Department of Water & Power Revenue VRDO 0.130% 9/7/12 21,175 21,175 Los Angeles CA Department of Water & Power Revenue VRDO 0.140% 9/7/12 37,000 37,000 Los Angeles CA Harbor Department Revenue CP 0.190% 10/23/12 20,000 20,000 Los Angeles CA Harbor Department Revenue CP 0.190% 10/24/12 20,000 20,000 1 Los Angeles CA Harbor Department Revenue TOB VRDO 0.170% 9/7/12 5,395 5,395 1 Los Angeles CA Harbor Department Revenue TOB VRDO 0.180% 9/7/12 2,680 2,680 Los Angeles CA Multifamily Housing Revenue (Beverly Park Apartments) VRDO 0.150% 9/7/12 LOC 15,500 15,500 Los Angeles CA Multifamily Housing Revenue (Fountain Park Project) VRDO 0.150% 9/7/12 LOC 40,000 40,000 Los Angeles CA Multifamily Housing Revenue (Queen Portfolio Apartments Project) VRDO 0.200% 9/7/12 LOC 6,895 6,895 Los Angeles CA Multifamily Housing Revenue (San Regis Project) VRDO 0.190% 9/7/12 LOC 23,600 23,600 Los Angeles CA TRAN 2.000% 2/28/13 101,000 101,898 1 Los Angeles CA Unified School District GO TOB VRDO 0.170% 9/7/12 9,060 9,060 1 Los Angeles CA Unified School District GO TOB VRDO 0.180% 9/7/12 9,995 9,995 1 Los Angeles CA Unified School District GO TOB VRDO 0.180% 9/7/12 6,660 6,660 1 Los Angeles CA Wastewater System Revenue TOB VRDO 0.170% 9/7/12 25,000 25,000 1 Los Angeles CA Wastewater System Revenue TOB VRDO 0.180% 9/7/12 7,500 7,500 Los Angeles CA Wastewater System Revenue VRDO 0.190% 9/7/12 LOC 1,390 1,390 Los Angeles County CA Capital Asset Leasing Corp. Revenue CP 0.250% 9/12/12 LOC 22,500 22,500 1,2 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue TOB PUT 0.210% 12/3/12 LOC 29,800 29,800 1 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue TOB VRDO 0.190% 9/4/12 4,200 4,200 1 Los Angeles County CA Sanitation Districts Financing Authority Capital Projects Revenue TOB VRDO 0.170% 9/7/12 LOC 10,465 10,465 Los Angeles County CA TRAN 2.000% 2/28/13 40,000 40,356 Los Angeles County CA TRAN 2.000% 3/29/13 22,500 22,733 Los Angeles County CA TRAN 2.000% 6/28/13 75,000 76,107 1 Los Angeles County CA Unified School District GO TOB VRDO 0.180% 9/7/12 5,000 5,000 Manteca CA Redevelopment Agency Tax Allocation Revenue VRDO 0.180% 9/4/12 LOC 22,745 22,745 2 Metropolitan Water District of Southern California Revenue PUT 0.170% 6/10/13 18,020 18,020 1 Metropolitan Water District of Southern California Revenue TOB VRDO 0.180% 9/7/12 6,435 6,435 1 Metropolitan Water District of Southern California Revenue TOB VRDO 0.180% 9/7/12 5,000 5,000 Metropolitan Water District of Southern California Revenue VRDO 0.160% 9/7/12 26,900 26,900 Mission Viejo CA Community Development Financing Authority Revenue (Mission Viejo Mall Improvement) VRDO 0.160% 9/7/12 LOC 22,900 22,900 Newport Beach CA Revenue (Hoag Memorial Hospital Presbyterian) VRDO 0.160% 9/7/12 LOC 12,500 12,500 1 Nuveen California Investment Quality Municipal Fund VRDP VRDO 0.270% 9/7/12 LOC 18,000 18,000 1 Nuveen California Performance Plus Municipal Fund VRDP VRDO 0.270% 9/7/12 LOC 15,000 15,000 1 Nuveen California Quality Income Municipal Fund VRDP VRDO 0.270% 9/7/12 LOC 26,000 26,000 Nuveen Insured California AMT-Free Municipal Income Fund VRDP VRDO 0.270% 9/7/12 LOC 27,000 27,000 1 Oakland CA Redevelopment Agency Tax Allocation Revenue (Central District Project) TOB VRDO 0.170% 9/7/12 LOC 13,710 13,710 Orange County CA Apartment Development Revenue VRDO 0.120% 9/7/12 LOC 41,300 41,300 Orange County CA Apartment Development Revenue VRDO 0.170% 9/7/12 LOC 9,550 9,550 Orange County CA Sanitation District COP VRDO 2.000% 11/9/12 71,605 71,844 1 Orange County CA Water District Revenue TOB VRDO 0.210% 9/7/12 9,000 9,000 Otay CA Water District (Capital Project) COP VRDO 0.160% 9/7/12 LOC 8,010 8,010 1 Peralta CA Community College District Revenue TOB VRDO 0.170% 9/7/12 15,000 15,000 Pittsburg CA Redevelopment Agency Tax Allocation Revenue (Los Medanos Community Development Project) VRDO 0.180% 9/4/12 LOC 39,700 39,700 Riverside County CA Industrial Development Authority Empowerment Zone Facility Revenue (Guy Evans Inc. Project) VRDO 0.130% 9/7/12 LOC 5,135 5,135 Riverside County CA Public Facility Project COP VRDO 0.140% 9/7/12 LOC 9,200 9,200 Riverside County CA TRAN 2.000% 3/29/13 31,000 31,323 Riverside County CA Transportation Commission Sales Tax Revenue VRDO 0.150% 9/7/12 1,100 1,100 Riverside County CA Transportation Commission Sales Tax Revenue VRDO 0.190% 9/7/12 9,275 9,275 Sacramento CA Municipal Utility District Revenue VRDO 0.150% 9/7/12 LOC 29,200 29,200 Sacramento County CA Multifamily Housing Revenue (River Pointe Apartments) VRDO 0.180% 9/7/12 LOC 12,300 12,300 Sacramento County CA Multifamily Housing Revenue (River Pointe Apartments) VRDO 0.180% 9/7/12 LOC 10,200 10,200 Sacramento County CA Sanitation Districts Financing Authority Revenue VRDO 0.160% 9/7/12 LOC 5,000 5,000 San Bernardino County CA TRAN 2.000% 6/28/13 28,000 28,411 1 San Diego CA Community College District GO TOB VRDO 0.150% 9/7/12 5,710 5,710 1 San Diego CA Community College District GO TOB VRDO 0.170% 9/7/12 5,000 5,000 1 San Diego CA Community College District GO TOB VRDO 0.170% 9/7/12 4,100 4,100 1 San Diego CA Community College District GO TOB VRDO 0.180% 9/7/12 5,000 5,000 San Diego CA County TRAN 2.000% 6/28/13 13,000 13,192 San Diego CA Housing Authority Multifamily Housing Revenue (Bay Vista Apartments Project) VRDO 0.150% 9/7/12 LOC 9,690 9,690 San Diego CA Housing Authority Multifamily Housing Revenue (Canyon Rim Apartments) VRDO 0.150% 9/7/12 LOC 32,440 32,440 1 San Diego CA Public Facilities Financing Authority Sewer Revenue TOB VRDO 0.200% 9/7/12 8,280 8,280 1 San Diego CA Public Facilities Financing Authority Water Revenue TOB VRDO 0.180% 9/7/12 7,495 7,495 1 San Diego CA Unified School District GO TOB PUT 0.260% 5/9/13 27,060 27,060 San Diego CA Unified School District TRAN 2.000% 1/31/13 6,250 6,297 1 San Diego County CA Regional Transportation Authority Sales Tax Revenue TOB VRDO 0.170% 9/7/12 12,475 12,475 San Diego County CA Regional Transportation Authority Sales Tax Revenue VRDO 0.170% 9/7/12 8,925 8,925 1 San Diego County CA Water Authority Revenue COP TOB VRDO 0.170% 9/7/12 6,100 6,100 1 San Diego County CA Water Authority Revenue COP TOB VRDO 0.180% 9/7/12 9,500 9,500 1 San Diego County CA Water Authority Revenue COP TOB VRDO 0.180% 9/7/12 6,840 6,840 1 San Diego County CA Water Authority Revenue COP TOB VRDO 0.180% 9/7/12 4,825 4,825 1 San Diego County CA Water Authority Revenue COP TOB VRDO 0.240% 9/7/12 9,800 9,800 1 San Diego County CA Water Authority Revenue COP TOB VRDO 0.240% 9/7/12 6,100 6,100 1 San Diego County CA Water Authority Revenue COP TOB VRDO 0.240% 9/7/12 6,500 6,500 San Diego County CA Water Authority Revenue CP 0.180% 9/5/12 20,000 20,000 San Diego County CA Water Authority Revenue CP 0.220% 9/6/12 14,000 14,000 San Diego County CA Water Authority Revenue CP 0.160% 10/1/12 15,900 15,900 1 San Francisco CA Bay Area Rapid Transit District Sales Tax Revenue TOB VRDO 0.180% 9/7/12 12,800 12,800 1 San Francisco CA City & County (Laguna Honda Hospital) GO TOB VRDO 0.200% 9/7/12 6,700 6,700 San Francisco CA City & County Airport Commission International Airport Revenue VRDO 0.170% 9/7/12 LOC 8,000 8,000 San Francisco CA City & County Finance Corp. Lease Revenue (Moscone Center Expansion) VRDO 0.160% 9/7/12 LOC 46,145 46,145 San Francisco CA City & County International Airport Revenue VRDO 0.170% 9/7/12 LOC 5,000 5,000 1 San Francisco CA City & County Public Utilities Commission Water Revenue TOB VRDO 0.180% 9/7/12 6,900 6,900 San Francisco CA City & County Redevelopment Agency Multifamily Housing Revenue (Third & Mission Streets) VRDO 0.150% 9/7/12 LOC 40,000 40,000 San Jose CA Financing Authority Lease Revenue CP 0.200% 9/13/12 LOC 26,255 26,255 1 San Jose CA Financing Authority Lease Revenue TOB VRDO 0.180% 9/7/12 (13) 21,360 21,360 San Jose CA Multifamily Housing Revenue (Cinnabar Commons) VRDO 0.150% 9/7/12 LOC 16,300 16,300 San Jose CA Multifamily Housing Revenue (Raintree Apartments) VRDO 0.190% 9/7/12 LOC 10,000 10,000 1 San Jose CA Unified School District Santa Clara County GO TOB VRDO 0.180% 9/7/12 7,310 7,310 1 San Marcos CA Public Facilities Authority Tax Allocation Revenue TOB VRDO 0.180% 9/4/12 LOC 1,700 1,700 1 San Mateo County CA Community College District GO TOB VRDO 0.170% 9/7/12 3,200 3,200 1 San Mateo County CA Community College District GO TOB VRDO 0.180% 9/7/12 4,315 4,315 Santa Barbara County CA TRAN 2.000% 6/28/13 10,000 10,148 1 Sequoia CA Unified School District GO TOB VRDO 0.180% 9/7/12 5,860 5,860 1 Sonoma County CA Junior College District GO TOB VRDO 0.170% 9/7/12 LOC 30,585 30,585 1 Sunnyvale CA Wastewater Revenue TOB VRDO 0.170% 9/7/12 4,220 4,220 1 Torrance CA Hospital Revenue (Torrance Memorial Medical Center) TOB VRDO 0.170% 9/7/12 LOC 5,200 5,200 University of California Regents CP 0.170% 10/3/12 24,000 24,000 University of California Regents CP 0.170% 10/4/12 10,000 10,000 University of California Revenue 5.000% 5/15/13 (ETM) 315 326 University of California Revenue 5.000% 5/15/13 5,145 5,319 1 University of California Revenue TOB VRDO 0.190% 9/4/12 5,100 5,100 1 University of California Revenue TOB VRDO 0.190% 9/4/12 1,900 1,900 1 University of California Revenue TOB VRDO 0.150% 9/7/12 10,875 10,875 1 University of California Revenue TOB VRDO 0.170% 9/7/12 15,195 15,195 1 University of California Revenue TOB VRDO 0.180% 9/7/12 3,470 3,470 1 University of California Revenue TOB VRDO 0.180% 9/7/12 6,000 6,000 1 University of California Revenue TOB VRDO 0.180% 9/7/12 3,495 3,495 1 University of California Revenue TOB VRDO 0.180% 9/7/12 1,890 1,890 1 University of California Revenue TOB VRDO 0.200% 9/7/12 7,300 7,300 1 University of California Revenue TOB VRDO 0.200% 9/7/12 6,655 6,655 1 University of California Revenue TOB VRDO 0.240% 9/7/12 9,579 9,579 Ventura CA Public Financing Authority Lease Revenue CP 0.190% 11/8/12 LOC 9,600 9,600 Western Municipal Water District Facilities Authority California Water Revenue VRDO 0.160% 9/7/12 LOC 19,275 19,275 Westlands CA Water District COP VRDO 0.140% 9/7/12 LOC 25,700 25,700 Whittier CA Health Facility Revenue (Presbyterian Intercommunity Hospital) VRDO 0.140% 9/7/12 LOC 4,900 4,900 Whittier CA Health Facility Revenue (Presbyterian Intercommunity Hospital) VRDO 0.160% 9/7/12 LOC 9,200 9,200 Puerto Rico (0.2%) 1 Puerto Rico Sales Tax Financing Corp. Revenue TOB VRDO 0.180% 9/7/12 7,325 7,325 Total Tax-Exempt Municipal Bonds (Cost $3,894,152) Other Assets and Liabilities-Net (-0.7%) Net Assets (100%) 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2012, the aggregate value of these securities was $1,012,907,000, representing 26.2% of net assets. 2 Adjustable-rate security. California Tax-Exempt Money Market Fund KEY TO ABBREVIATIONS ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corporation. (13) Berkshire Hathaway Assurance Corporation. (14) National Public Finance Guarantee Corporation. The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. A. Security Valuation: Securities are valued at amortized cost, which approximates market value. California Tax-Exempt Money Market Fund B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At August 31, 2012, 100% of the market value of the fund's investments was determined using amortized cost, in accordance with rules under the Investment Company Act of 1940. Amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, securities valued at amortized cost are considered to be valued using Level 2 inputs. Vanguard California Long-Term Tax-Exempt Fund Schedule of Investments As of August 31, 2012 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (99.7%) California (99.5%) ABAG Finance Authority for Nonprofit Corps. California Revenue (899 Charleston Project) VRDO 0.270% 9/4/12 LOC 2,540 2,540 ABAG Finance Authority for Nonprofit Corps. California Revenue (Branson School) VRDO 0.160% 9/7/12 LOC 2,600 2,600 ABAG Finance Authority for Nonprofit Corps. California Revenue (Sharp Healthcare) 4.000% 8/1/21 500 550 ABAG Finance Authority for Nonprofit Corps. California Revenue (Sharp Healthcare) 5.000% 8/1/23 650 748 Alameda CA Corridor Transportation Authority Revenue 0.000% 10/1/30 (2) 30,375 10,993 Alameda County CA Unified School District GO 0.000% 8/1/24 (4) 3,510 2,171 Alameda County CA Unified School District GO 0.000% 8/1/29 (4) 5,000 2,286 Anaheim CA Public Financing Authority Revenue (Distribution System) 5.000% 10/1/21 (14) 3,390 3,528 Bay Area CA Infrastructure Financing Authority Revenue 5.000% 8/1/17 (14) 4,750 5,105 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/34 1,500 1,690 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/34 5,000 5,671 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/39 15,050 16,941 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 10/1/42 5,000 5,531 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.625% 4/1/44 10,000 11,538 Cabrillo CA Community College District Revenue 0.000% 5/1/26 (2) 9,000 4,760 California County CA Tobacco Securitization Agency Revenue 5.450% 6/1/28 7,500 6,771 California Department of Water Resources Power Supply Revenue 5.000% 5/1/18 8,000 9,741 California Department of Water Resources Power Supply Revenue 5.000% 5/1/20 9,500 11,847 California Department of Water Resources Power Supply Revenue 5.000% 5/1/20 10,000 12,471 California Department of Water Resources Power Supply Revenue 5.000% 5/1/21 5,000 6,176 California Department of Water Resources Power Supply Revenue 5.000% 5/1/22 30,000 35,593 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/25 8,810 10,522 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/31 1,395 1,699 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/35 4,000 4,761 California Economic Recovery Bonds GO 5.000% 7/1/18 12,000 14,645 California Economic Recovery Bonds GO 5.000% 7/1/19 6,000 7,418 California Economic Recovery Bonds GO 5.000% 7/1/20 19,855 24,143 California Economic Recovery Bonds GO 5.250% 7/1/21 16,985 20,651 California Economic Recovery Bonds GO 5.000% 7/1/22 5,000 5,758 California Educational Facilities Authority Revenue (California Institute of Technology) 5.000% 10/1/39 7,730 8,847 California Educational Facilities Authority Revenue (California Institute of Technology) 5.000% 11/1/39 3,000 3,407 California Educational Facilities Authority Revenue (College of Arts & Crafts) 6.875% 6/1/19 1,615 1,893 California Educational Facilities Authority Revenue (College of Arts & Crafts) 5.750% 6/1/25 2,000 2,003 California Educational Facilities Authority Revenue (Pepperdine College) 5.000% 9/1/33 3,000 3,521 California Educational Facilities Authority Revenue (Pomona College) 0.000% 7/1/34 3,155 1,212 California Educational Facilities Authority Revenue (Pomona College) 0.000% 7/1/35 3,155 1,134 California Educational Facilities Authority Revenue (Pomona College) 0.000% 7/1/36 3,155 1,076 California Educational Facilities Authority Revenue (Pomona College) 0.000% 7/1/37 3,155 1,020 California Educational Facilities Authority Revenue (Pomona College) 0.000% 7/1/39 2,805 818 California Educational Facilities Authority Revenue (Pomona College) 0.000% 7/1/40 1,580 439 California Educational Facilities Authority Revenue (Stanford University) 5.000% 3/15/26 5,330 7,072 California Educational Facilities Authority Revenue (University of San Francisco) 6.125% 10/1/36 1,250 1,531 California Educational Facilities Authority Revenue (University of Southern California) 4.750% 10/1/37 1,650 1,794 California Educational Facilities Authority Revenue (University of Southern California) 5.000% 10/1/38 5,445 6,225 California Educational Facilities Authority Revenue (University of Southern California) 5.250% 10/1/38 3,420 4,016 California Educational Facilities Authority Revenue (University of the Pacific) 5.000% 11/1/25 2,000 2,130 California GO 6.250% 9/1/12 (3) 2,940 2,940 California GO 7.000% 11/1/13 (14) 65 66 California GO 5.250% 10/1/14 (14) 1,955 1,963 California GO 5.000% 11/1/14 22,840 25,027 California GO 5.000% 11/1/15 1,520 1,724 California GO 5.000% 10/1/18 9,000 10,861 California GO 5.000% 3/1/19 1,250 1,503 California GO 6.000% 4/1/19 1,690 2,144 California GO 6.000% 8/1/19 (3) 210 215 California GO 5.000% 10/1/19 10,070 12,223 California GO 5.000% 4/1/20 1,460 1,732 California GO 5.250% 9/1/22 3,000 3,733 California GO 5.000% 11/1/22 1,000 1,161 California GO 5.250% 9/1/23 10,100 12,245 California GO 5.000% 3/1/25 7,000 8,009 California GO 5.125% 2/1/26 15,325 16,141 California GO 5.000% 6/1/26 (14) 20,000 22,597 California GO 5.250% 10/1/27 5,000 5,884 California GO 5.100% 11/1/27 1,475 1,710 California GO 5.000% 9/1/28 10,650 11,747 California GO 5.000% 10/1/29 1,400 1,574 California GO 5.250% 10/1/29 4,700 5,367 California GO 5.250% 3/1/30 10,000 11,494 California GO 4.500% 8/1/30 5,000 5,323 California GO 5.250% 9/1/30 6,000 6,945 California GO 5.750% 4/1/31 15,875 18,725 California GO 5.000% 6/1/32 25,000 27,242 California GO 5.000% 9/1/32 1,045 1,175 California GO 6.000% 3/1/33 7,000 8,607 California GO 5.125% 4/1/33 8,500 9,235 California GO 6.500% 4/1/33 33,000 41,125 California GO 5.000% 6/1/34 7,000 7,343 California GO 5.250% 4/1/35 5,000 5,698 California GO 6.000% 11/1/35 10,000 12,100 California GO 5.250% 3/1/38 13,565 14,729 California GO 6.000% 4/1/38 21,190 24,961 California GO 5.250% 8/1/38 10,000 10,916 California GO 5.500% 11/1/39 3,690 4,212 California GO 6.000% 11/1/39 2,700 3,217 California GO 5.500% 3/1/40 11,500 13,177 California GO 5.250% 11/1/40 11,000 12,440 California GO 5.000% 10/1/41 10,000 10,971 1 California GO TOB VRDO 0.210% 9/4/12 1,000 1,000 California GO VRDO 0.170% 9/7/12 LOC 4,200 4,200 California Health Facilities Financing Authority Revenue (Adventist Health System/West) 5.000% 3/1/33 2,500 2,514 California Health Facilities Financing Authority Revenue (Casa Colina) 6.125% 4/1/32 10,000 10,015 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.625% 7/1/25 5,000 5,747 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.250% 3/1/27 2,500 2,837 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 6.000% 7/1/39 5,000 5,893 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.250% 3/1/41 9,000 9,989 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 11/15/27 7,000 7,379 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 8/15/34 2,415 2,635 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 8/15/39 10,245 11,120 California Health Facilities Financing Authority Revenue (Children's Hospital of Los Angeles) 5.000% 11/15/29 2,000 2,166 California Health Facilities Financing Authority Revenue (Children's Hospital of Los Angeles) 5.000% 11/15/34 2,000 2,133 California Health Facilities Financing Authority Revenue (Children's Hospital of Orange County) 6.500% 11/1/38 3,000 3,634 California Health Facilities Financing Authority Revenue (Children's Hospital of Orange County) 5.250% 11/1/41 4,025 4,453 California Health Facilities Financing Authority Revenue (Lucile Salter Packard Children's Hospital at Stanford) 5.000% 8/15/51 12,000 12,998 California Health Facilities Financing Authority Revenue (Memorial Health Services) 5.000% 10/1/25 2,750 3,276 California Health Facilities Financing Authority Revenue (Memorial Health Services) 5.000% 10/1/26 5,000 5,894 California Health Facilities Financing Authority Revenue (Memorial Health Services) 5.000% 10/1/33 2,500 2,837 California Health Facilities Financing Authority Revenue (Providence Health & Services) 6.500% 10/1/33 2,000 2,410 California Health Facilities Financing Authority Revenue (Providence Health & Services) 5.500% 10/1/39 6,500 7,410 California Health Facilities Financing Authority Revenue (Rady Children's Hospital) 5.500% 8/15/33 3,520 3,962 California Health Facilities Financing Authority Revenue (Scripps Health) 5.000% 11/15/40 6,000 6,589 California Health Facilities Financing Authority Revenue (St. Joseph Health System) 5.750% 7/1/39 7,000 8,069 California Health Facilities Financing Authority Revenue (Stanford Hospital) 5.000% 8/15/51 16,675 18,335 California Health Facilities Financing Authority Revenue (Sutter Health) 5.250% 8/15/22 5,000 5,752 California Health Facilities Financing Authority Revenue (Sutter Health) 5.875% 8/15/31 4,000 4,821 California Health Facilities Financing Authority Revenue (Sutter Health) 5.250% 11/15/46 20,500 21,706 California Infrastructure & Economic Development Bank Revenue (American National Red Cross) VRDO 0.150% 9/7/12 LOC 2,900 2,900 California Infrastructure & Economic Development Bank Revenue (Science Center Phase II Project) 5.000% 5/1/31 (14) 4,135 4,233 California Municipal Finance Authority (Community Hospitals of Central California Obligated Group) COP 5.500% 2/1/39 11,000 11,626 California Municipal Finance Authority Revenue (University of La Verne) 5.250% 6/1/20 2,420 2,724 California Public Works Board Lease Revenue (Community Colleges) 5.000% 3/1/27 (14) 2,970 3,234 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 1/1/15 (2) 3,900 4,262 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 1/1/17 6,000 6,655 California Public Works Board Lease Revenue (Department of Corrections) 6.500% 9/1/17 (2) 22,280 24,590 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 12/1/17 (14) 13,835 15,014 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 12/1/19 (14) 15,230 16,386 California Public Works Board Lease Revenue (Department of General Services) 6.000% 4/1/25 6,000 7,185 California Public Works Board Lease Revenue (Department of General Services) 6.250% 4/1/34 8,250 9,797 California Public Works Board Lease Revenue (Office of Emergency Services) 5.000% 3/1/27 (14) 8,950 9,745 California Public Works Board Lease Revenue (Regents of The University of California) 5.250% 11/1/27 (14) 9,045 10,129 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/30 17,000 18,577 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 4/1/23 4,180 4,942 California Public Works Board Lease Revenue (Various Capital Projects) 6.250% 11/1/24 5,000 6,146 California State University Revenue Systemwide 5.250% 5/1/14 (Prere.) 3,510 3,798 California State University Revenue Systemwide 5.250% 5/1/14 (Prere.) 3,045 3,295 California State University Revenue Systemwide 5.250% 11/1/19 (4) 1,490 1,602 California State University Revenue Systemwide 5.250% 11/1/20 (4) 1,700 1,828 California State University Revenue Systemwide 5.000% 11/1/21 (2) 17,215 19,093 California State University Revenue Systemwide 5.000% 11/1/24 2,000 2,416 California State University Revenue Systemwide 5.750% 11/1/27 4,500 5,335 California State University Revenue Systemwide 5.250% 11/1/34 5,000 5,662 California State University Revenue Systemwide 5.000% 11/1/35 (14) 5,000 5,505 California State University Revenue Systemwide 5.000% 11/1/37 10,000 11,377 California State University Revenue Systemwide 5.250% 11/1/38 3,280 3,700 California Statewide Communities Development Authority Gas Supply Revenue VRDO 0.170% 9/7/12 8,585 8,585 California Statewide Communities Development Authority Health Facility Revenue (Adventist Health System/West) 5.000% 3/1/35 8,000 8,271 California Statewide Communities Development Authority Health Facility Revenue (Henry Mayo Newhall Memorial Hospital) 5.000% 10/1/18 5,260 5,270 California Statewide Communities Development Authority Health Facility Revenue (Memorial Health Services) 6.000% 4/1/13 (Prere.) 8,500 8,788 California Statewide Communities Development Authority Revenue (Cottage Health System Obligated Group) 5.000% 11/1/40 7,000 7,564 California Statewide Communities Development Authority Revenue (Daughters of Charity Health System) 5.250% 7/1/30 5,000 5,221 California Statewide Communities Development Authority Revenue (John Muir Health) 5.000% 8/15/34 5,390 5,742 California Statewide Communities Development Authority Revenue (Kaiser Permanente) 5.500% 11/1/32 16,250 16,350 California Statewide Communities Development Authority Revenue (Kaiser Permanente) 4.750% 4/1/33 4,185 4,396 California Statewide Communities Development Authority Revenue (Kaiser Permanente) 5.000% 3/1/41 4,925 5,191 California Statewide Communities Development Authority Revenue (Kaiser Permanente) 5.000% 4/1/42 21,000 22,884 California Statewide Communities Development Authority Revenue (Kaiser Permanente) 5.250% 3/1/45 10,250 10,881 California Statewide Communities Development Authority Revenue (Proposition 1A Receivables Program) 5.000% 6/15/13 9,000 9,329 California Statewide Communities Development Authority Revenue (Redlands Community Hospital) VRDO 0.160% 9/7/12 LOC 4,400 4,400 California Statewide Communities Development Authority Revenue (Sutter Health) 5.250% 8/15/31 2,500 2,865 California Statewide Communities Development Authority Revenue (Sutter Health) 5.000% 8/15/32 11,000 12,377 California Statewide Communities Development Authority Revenue (Sutter Health) 5.000% 8/15/38 (2) 2,900 3,172 California Statewide Communities Development Authority Revenue (Sutter Health) 5.000% 8/15/38 (2) 3,490 3,818 California Statewide Communities Development Authority Revenue (Sutter Health) 5.000% 11/15/38 4,250 4,516 1 California Statewide Communities Development Authority Revenue (Sutter Health) TOB VRDO 0.170% 9/7/12 4,573 4,573 California Statewide Communities Development Authority Revenue (Trinity Health) 5.000% 12/1/41 7,500 8,357 California Statewide Communities Development Authority Senior Living Revenue (Southern California Presbyterian Homes) 4.875% 11/15/36 3,730 3,720 California Statewide Communities Development Authority Senior Living Revenue (Southern California Presbyterian Homes) 7.250% 11/15/41 3,000 3,416 California Statewide Communities Development Authority Student Housing Revenue (CHF- Irvine LLC - UCI East Campus Apartments Phase II) 5.000% 5/15/38 13,000 13,223 Cerritos CA Community College District GO 0.000% 8/1/34 3,000 1,012 Cerritos CA Community College District GO 5.000% 8/1/38 7,000 7,904 1 Cerritos CA Community College District GO TOB VRDO 0.170% 9/7/12 7,500 7,500 Clovis CA Unified School District GO 0.000% 8/1/13 (14) 4,935 4,915 Clovis CA Unified School District GO 0.000% 8/1/15 (14) 2,770 2,688 Clovis CA Unified School District GO 0.000% 8/1/16 (14) 2,865 2,676 1 Desert CA Community College District GO TOB VRDO 0.170% 9/7/12 2,300 2,300 East Bay CA Municipal Utility District Waste Water System Revenue 5.000% 6/1/33 (2) 1,350 1,549 East Bay CA Municipal Utility District Water System Revenue 5.000% 6/1/32 (14) 15,765 18,089 East Bay CA Municipal Utility District Water System Revenue 5.000% 6/1/36 10,000 11,636 East Bay CA Regional Park District Revenue 5.000% 9/1/25 2,000 2,377 East Bay CA Regional Park District Revenue 5.000% 9/1/27 4,070 4,801 East Side CA Union High School District GO 5.000% 8/1/37 5,655 6,260 2 El Camino CA Community College District GO 0.000% 8/1/33 3,500 1,266 2 El Camino CA Community College District GO 0.000% 8/1/34 5,000 1,709 Encinitas CA Community Facilities District No. 1 Special Tax Revenue 5.000% 9/1/27 1,000 1,116 Escondido CA Union High School District GO 0.000% 11/1/20 (14) 4,000 2,930 Fontana CA Public Financing Authority Tax Allocation Revenue 5.000% 10/1/29 (2) 9,450 9,677 Fontana CA Public Financing Authority Tax Allocation Revenue 5.000% 10/1/32 (2) 5,000 5,135 Fontana CA Unified School District GO 5.250% 8/1/31 (4) 6,115 6,546 Foothill-De Anza CA Community College District GO 0.000% 8/1/17 (14) 3,000 2,762 Foothill-De Anza CA Community College District GO 0.000% 8/1/22 (14) 3,850 2,769 Foothill-De Anza CA Community College District GO 0.000% 8/1/23 (14) 3,590 2,429 Foothill-De Anza CA Community College District GO 0.000% 8/1/25 (14) 2,390 1,463 Foothill-De Anza CA Community College District GO 5.000% 8/1/40 10,000 11,529 Foothill/Eastern Corridor Agency California Toll Road Revenue 5.875% 1/15/26 10,000 10,408 Fresno CA Airport Revenue 5.500% 7/1/30 (4) 1,500 1,503 Gavilan CA Joint Community College District GO 5.500% 8/1/14 (Prere.) 3,315 3,645 Gavilan CA Joint Community College District GO 5.500% 8/1/28 (2) 90 97 Golden State Tobacco Securitization Corp. California 5.500% 6/1/13 (Prere.) 4,000 4,158 3 Golden State Tobacco Securitization Corp. California 6.250% 6/1/13 (Prere.) 24,000 25,035 Golden State Tobacco Securitization Corp. California 5.125% 6/1/47 12,785 9,806 Golden State Tobacco Securitization Corp. California 5.750% 6/1/47 8,500 7,200 Grossmont CA Healthcare District GO 6.125% 7/15/40 2,500 3,066 1 Grossmont CA Healthcare District Revenue TOB VRDO 0.170% 9/7/12 1,600 1,600 Grossmont CA Union High School District GO 0.000% 8/1/30 6,600 2,861 Hartnell CA Community College District GO 5.000% 8/1/13 (Prere.) 2,370 2,474 Hartnell CA Community College District GO 5.000% 8/1/13 (Prere.) 1,735 1,811 Hartnell CA Community College District GO 5.000% 8/1/13 (Prere.) 1,550 1,618 Huntington Beach CA Union High School District GO 0.000% 8/1/30 (4) 8,340 3,610 Irvine CA Assessment District No. 97-17 Improvement Revenue VRDO 0.190% 9/4/12 LOC 2,100 2,100 Irvine CA Public Facilities & Infrastructure Authority Assessment Revenue VRDO 0.190% 9/4/12 LOC 3,000 3,000 Irvine CA Public Facilities & Infrastructure Authority Assessment Revenue VRDO 0.190% 9/4/12 LOC 3,835 3,835 Irvine CA Reassessment District No. 05-21 Improvement Revenue VRDO 0.190% 9/4/12 LOC 2,200 2,200 Irvine CA Unified School District Financing Authority Special Tax Revenue 5.000% 9/1/30 (2) 5,500 5,716 Kern CA High School District GO 6.400% 8/1/14 (ETM) 1,490 1,665 Kern CA High School District GO 6.400% 8/1/15 (ETM) 1,645 1,936 Kern CA High School District GO 6.400% 8/1/16 (ETM) 1,815 2,244 Kern County CA GO 5.750% 8/1/35 (12) 2,000 2,263 Loma Linda CA Hospital Revenue (Loma Linda University) 5.000% 12/1/20 6,155 6,329 Loma Linda CA Hospital Revenue (Loma Linda University) 5.000% 12/1/21 2,500 2,553 Long Beach CA Finance Authority Lease Revenue (Temple & Willow Facility) 5.500% 10/1/18 (14) 5,030 5,051 Long Beach CA Finance Authority Natural Gas Purchase Revenue 5.500% 11/15/37 2,500 2,731 Long Beach CA Finance Authority Tax Revenue 5.500% 8/1/26 (2) 7,570 7,876 Long Beach CA Finance Authority Tax Revenue 5.500% 8/1/31 (2) 4,015 4,076 Long Beach CA Harbor Revenue 5.000% 5/15/17 (14) 3,655 3,921 Long Beach CA Unified School District GO 5.000% 8/1/30 6,000 7,023 Los Angeles CA Community College District GO 5.500% 8/1/25 3,980 4,885 Los Angeles CA Community College District GO 5.000% 8/1/31 (4) 5,000 5,593 Los Angeles CA Community College District GO 5.000% 8/1/32 (14) 7,340 8,287 Los Angeles CA Community College District GO 6.000% 8/1/33 5,160 6,275 Los Angeles CA Community College District GO 5.250% 8/1/39 5,000 5,810 Los Angeles CA Department of Airports International Airport Revenue 5.250% 5/15/17 (14) 6,800 6,827 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/22 2,000 2,421 Los Angeles CA Department of Airports International Airport Revenue 5.250% 5/15/27 5,000 6,001 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/29 5,000 5,833 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/30 14,590 16,910 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/30 3,195 3,622 1 Los Angeles CA Department of Airports International Airport Revenue TOB VRDO 0.170% 9/7/12 1,440 1,440 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/25 4,070 4,770 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/25 2,500 3,100 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/29 (2) 10,000 11,402 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/30 (2) 16,000 18,244 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/32 (2) 5,000 5,701 Los Angeles CA Department of Water & Power Revenue 5.250% 7/1/32 7,000 8,215 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/34 (14) 5,995 6,418 Los Angeles CA Department of Water & Power Revenue 5.375% 7/1/34 3,000 3,462 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/36 5,000 5,724 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/36 3,000 3,508 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/36 10,000 11,692 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/37 1,545 1,798 Los Angeles CA Department of Water & Power Revenue 5.250% 7/1/38 1,890 2,206 Los Angeles CA Department of Water & Power Revenue 5.250% 7/1/39 2,000 2,333 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.190% 9/4/12 20,565 20,565 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.190% 9/4/12 5,855 5,855 Los Angeles CA GO 5.000% 9/1/22 11,155 13,757 Los Angeles CA GO 5.000% 9/1/31 5,785 6,721 Los Angeles CA TRAN 2.000% 6/27/13 16,000 16,237 Los Angeles CA Unified School District GO 5.000% 7/1/13 (Prere.) 10,000 10,399 Los Angeles CA Unified School District GO 5.000% 7/1/20 (3) 6,655 7,664 Los Angeles CA Unified School District GO 5.000% 7/1/21 3,500 4,227 Los Angeles CA Unified School District GO 5.000% 7/1/24 (2) 9,745 11,049 Los Angeles CA Unified School District GO 5.000% 7/1/24 (2) 7,500 8,503 Los Angeles CA Unified School District GO 5.250% 7/1/24 6,275 7,470 Los Angeles CA Unified School District GO 5.250% 7/1/25 5,000 5,905 Los Angeles CA Unified School District GO 5.250% 7/1/28 7,000 8,340 Los Angeles CA Unified School District GO 5.000% 7/1/30 (3) 7,500 8,210 Los Angeles CA Unified School District GO 5.000% 7/1/32 (4) 8,000 9,029 Los Angeles CA Unified School District GO 5.000% 1/1/34 5,000 5,640 Los Angeles CA Unified School District GO 5.250% 7/1/34 10,000 11,689 2 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/21 4,000 4,813 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/23 5,000 6,229 1 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue TOB VRDO 0.190% 9/4/12 3,915 3,915 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 12/1/23 (14) 4,000 4,391 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 12/1/24 (14) 4,000 4,391 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 12/1/25 (14) 1,265 1,389 Los Angeles County CA Public Works Financing Authority Revenue 5.500% 10/1/18 (4) 1,890 2,131 Los Angeles County CA Sanitation Districts Financing Authority Capital Projects Revenue 4.500% 10/1/42 (2) 2,500 2,559 Los Angeles County CA Schools Regionalized Business Services Corp. COP 0.000% 8/1/14 (ETM) 1,000 935 Los Angeles County CA Schools Regionalized Business Services Corp. COP 0.000% 8/1/20 (2) 2,095 1,464 Los Angeles County CA TRAN 2.000% 6/28/13 5,000 5,075 M-S-R California Energy Authority Revenue 7.000% 11/1/34 7,000 9,307 M-S-R California Energy Authority Revenue 6.500% 11/1/39 7,000 8,985 M-S-R California Public Power Agency Revenue (San Juan Project) 6.125% 7/1/13 (2) 1,795 1,865 M-S-R California Public Power Agency Revenue (San Juan Project) 6.750% 7/1/20 (ETM) 11,220 14,062 Marin CA Municipal Water District Financing Authority Water Revenue 5.000% 7/1/44 4,000 4,600 Metropolitan Water District of Southern California Revenue 5.000% 7/1/21 2,500 3,188 Metropolitan Water District of Southern California Revenue 5.000% 7/1/25 3,410 3,986 Metropolitan Water District of Southern California Revenue 5.000% 10/1/26 4,000 4,937 Metropolitan Water District of Southern California Revenue 5.000% 7/1/28 4,235 4,840 Metropolitan Water District of Southern California Revenue 5.000% 7/1/31 3,000 3,468 Metropolitan Water District of Southern California Revenue 5.000% 10/1/33 7,535 9,067 Metropolitan Water District of Southern California Revenue 5.000% 10/1/35 2,855 3,390 Modesto CA High School District GO 0.000% 8/1/15 (14) 5,000 4,841 Modesto CA High School District GO 0.000% 8/1/17 (14) 3,000 2,665 Modesto CA High School District GO 0.000% 8/1/18 (14) 3,225 2,756 Modesto CA Irrigation District COP 5.500% 7/1/35 1,000 1,094 Modesto CA Irrigation District COP 5.000% 10/1/36 (2) 4,795 5,003 Modesto CA Irrigation District Financing Authority Revenue (Woodland Project) 6.500% 10/1/22 (ETM) 9,750 12,242 Monterey Park CA Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/16 (4) 1,010 1,013 Monterey Park CA Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/17 (4) 1,060 1,063 Monterey Park CA Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/18 (4) 1,115 1,117 Monterey Park CA Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/19 (4) 1,120 1,122 Monterey Park CA Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/20 (4) 1,180 1,182 Mount Diablo CA Unified School District GO 5.000% 6/1/37 1,915 2,147 Mount San Antonio CA Community College District GO 5.250% 8/1/14 (Prere.) 3,335 3,652 Mount San Antonio CA Community College District GO 5.250% 8/1/14 (Prere.) 3,170 3,472 Mount San Antonio CA Community College District GO 5.250% 8/1/14 (Prere.) 3,010 3,296 New Haven CA Unified School District GO 12.000% 8/1/16 (4) 2,480 3,519 New Haven CA Unified School District GO 12.000% 8/1/17 (4) 1,500 2,275 Newark CA Unified School District GO 0.000% 8/1/13 (4) 2,050 2,040 Newport Beach CA Revenue (Hoag Memorial Hospital Presbyterian) 6.000% 12/1/40 3,500 4,298 Newport Mesa CA Unified School District GO 0.000% 8/1/35 4,000 1,414 Newport Mesa CA Unified School District GO 0.000% 8/1/36 1,000 337 Newport Mesa CA Unified School District GO 0.000% 8/1/37 2,000 639 Newport Mesa CA Unified School District GO 0.000% 8/1/38 1,000 304 Northern California Gas Authority No. 1 Revenue 0.909% 7/1/17 17,000 15,827 Northern California Power Agency Revenue (Hydroelectric Project) 6.300% 7/1/18 (14) 10,000 11,433 Northern California Power Agency Revenue (Hydroelectric Project) 7.500% 7/1/21 (Prere.) 1,810 2,512 Northern California Power Agency Revenue (Hydroelectric Project) 5.000% 7/1/27 2,255 2,683 Northern California Power Agency Revenue (Hydroelectric Project) 5.000% 7/1/32 1,155 1,337 Oakland CA GO 5.000% 1/15/31 3,550 3,999 Oakland CA Redevelopment Agency Tax Allocation Revenue (Central District Project) 5.500% 2/1/14 (2) 1,980 2,040 Oceanside CA Unified School District GO 0.000% 8/1/25 (12) 6,865 4,030 Ohlone CA Community College District GO 5.250% 8/1/41 5,000 5,773 Orange County CA Water District Revenue 5.000% 8/15/41 6,855 7,660 Palmdale CA COP 5.250% 9/1/19 (14) 1,310 1,340 Palmdale CA COP 5.250% 9/1/20 (14) 1,450 1,483 Palmdale CA COP 5.250% 9/1/21 (14) 1,605 1,641 Palmdale CA COP 5.250% 9/1/22 (14) 1,765 1,804 Palo Alto CA Improvement Revenue (University Avenue Area Parking) 4.250% 9/2/22 200 210 Palo Alto CA Improvement Revenue (University Avenue Area Parking) 5.000% 9/2/26 1,000 1,103 Palomar Pomerado Health California COP 6.000% 11/1/41 3,000 3,211 Palomar Pomerado Health California GO 4.500% 8/1/32 (14) 12,500 12,934 Palomar Pomerado Health California GO 0.000% 8/1/33 (12) 4,000 1,384 Palomar Pomerado Health System California Revenue 5.375% 11/1/13 (14) 6,730 6,743 Pasadena CA Unified School District GO 5.000% 5/1/34 4,000 4,609 Peralta CA Community College District Revenue 5.000% 8/1/39 4,000 4,407 Pittsburg CA Redevelopment Agency Tax Allocation Revenue (Los Medanos Community Development Project) 5.700% 8/1/13 (Prere.) 7,000 7,488 Pittsburg CA Redevelopment Agency Tax Allocation Revenue (Los Medanos Community Development Project) 0.000% 8/1/19 (2) 1,150 874 Pittsburg CA Redevelopment Agency Tax Allocation Revenue (Los Medanos Community Development Project) 0.000% 8/1/21 (2) 2,575 1,749 Pittsburg CA Redevelopment Agency Tax Allocation Revenue (Los Medanos Community Development Project) 0.000% 8/1/22 (2) 3,755 2,316 Pittsburg CA Redevelopment Agency Tax Allocation Revenue (Los Medanos Community Development Project) 0.000% 8/1/24 (2) 1,000 518 Pomona CA Unified School District GO 5.600% 8/1/14 (ETM) 1,585 1,746 Pomona CA Unified School District GO 5.600% 8/1/15 (ETM) 2,000 2,306 Pomona CA Unified School District GO 5.600% 8/1/16 (ETM) 1,000 1,202 Pomona CA Unified School District GO 7.500% 8/1/17 (ETM) 2,540 3,378 Port of Oakland CA Revenue 5.000% 11/1/16 (14) 8,160 9,361 Port of Oakland CA Revenue 5.000% 11/1/17 (14) 5,000 5,825 Poway CA Unified School District GO 5.000% 9/1/25 1,840 2,037 Poway CA Unified School District GO 5.000% 8/1/27 5,575 6,678 Poway CA Unified School District GO 5.000% 9/1/27 2,060 2,249 Poway CA Unified School District GO 5.000% 9/1/31 1,375 1,480 Poway CA Unified School District GO 5.000% 9/1/33 1,000 1,074 Poway CA Unified School District GO 0.000% 8/1/34 8,130 2,784 Poway CA Unified School District GO 5.000% 9/1/36 700 741 Rancho Mirage CA Joint Powers Financing Authority Revenue (Eisenhower Medical Center) 5.000% 7/1/47 15,900 16,142 Rancho Mirage CA Redevelopment Agency Tax Allocation Revenue 5.125% 4/1/21 (14) 2,650 2,656 Rancho Mirage CA Redevelopment Agency Tax Allocation Revenue 5.250% 4/1/26 (14) 2,905 2,909 Rancho Mirage CA Redevelopment Agency Tax Allocation Revenue 5.250% 4/1/33 (14) 3,000 3,003 Rio Hondo CA Community College District GO 5.000% 8/1/30 6,655 7,543 1 Riverside CA Electric Revenue TOB VRDO 0.190% 9/4/12 4,100 4,100 Riverside CA Unified School District Community Facilities District No. 7 (Victoria Grove) Special Tax Revenue 5.000% 9/1/31 (2) 4,000 4,148 Riverside CA Unified School District Financing Authority Revenue 5.000% 9/1/28 1,795 1,989 Riverside CA Unified School District Financing Authority Revenue 5.000% 9/1/29 1,880 2,086 Riverside CA Unified School District Financing Authority Revenue 5.000% 9/1/32 1,375 1,505 Riverside County CA Asset Leasing Corp. Leasehold Revenue (Riverside County Hospital Project) 0.000% 6/1/13 (14) 5,000 4,929 Riverside County CA Asset Leasing Corp. Leasehold Revenue (Riverside County Hospital Project) 0.000% 6/1/14 (14) 2,000 1,907 Riverside County CA Asset Leasing Corp. Leasehold Revenue (Riverside County Hospital Project) 0.000% 6/1/15 (14) 2,000 1,849 Roseville CA Electric System Revenue 5.000% 2/1/37 4,500 4,956 Roseville CA Natural Gas Financing Authority Gas Revenue 5.000% 2/15/22 1,440 1,552 Roseville CA Natural Gas Financing Authority Gas Revenue 5.000% 2/15/28 2,450 2,555 Sacramento CA Financing Authority Lease Revenue 5.375% 11/1/14 (2) 5,255 5,450 Sacramento CA Financing Authority Lease Revenue 5.400% 11/1/20 (2) 6,785 7,736 Sacramento CA Municipal Utility District Revenue 5.900% 7/1/20 (2) 15,850 20,183 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/31 1,175 1,374 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/32 1,195 1,390 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/33 1,450 1,680 Sacramento CA Municipal Utility District Revenue VRDO 0.150% 9/7/12 LOC 3,800 3,800 Sacramento County CA Sanitation Districts Financing Authority Revenue 5.000% 12/1/26 (14) 5,000 5,656 Sacramento County CA Sanitation Districts Financing Authority Revenue 5.000% 12/1/30 (14) 5,650 6,375 San Bernardino County CA Medical Center COP 6.500% 8/1/17 (14) 13,610 14,603 San Bernardino County CA Transportation Authority Revenue 5.000% 3/1/32 4,035 4,749 San Diego CA Community College District GO 5.000% 8/1/28 6,000 7,310 San Diego CA Community College District GO 5.250% 8/1/33 2,500 2,987 San Diego CA Community College District GO 0.000% 8/1/36 8,000 2,543 San Diego CA Community College District GO 5.000% 8/1/36 2,500 2,874 San Diego CA Community College District GO 0.000% 8/1/38 3,510 1,004 San Diego CA Community College District GO 5.000% 8/1/41 3,000 3,438 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.250% 5/15/34 6,000 6,901 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.250% 5/15/39 7,000 7,982 San Diego CA Public Facilities Financing Authority Water Revenue 5.750% 8/1/35 2,500 2,996 San Diego CA Public Facilities Financing Authority Water Revenue 5.250% 8/1/38 1,500 1,686 San Diego CA Public Facilities Financing Authority Water Revenue 5.500% 8/1/39 5,000 5,843 San Diego CA Unified School District GO 0.000% 7/1/15 (14) 2,770 2,696 San Diego CA Unified School District GO 5.500% 7/1/24 (14) 10,000 13,026 San Diego CA Unified School District GO 5.500% 7/1/25 (14) 9,000 11,775 San Diego CA Unified School District GO 0.000% 7/1/29 8,150 3,741 San Diego CA Unified School District GO 0.000% 7/1/30 1,500 653 San Diego County CA COP 5.000% 2/1/28 (2) 2,000 2,174 San Diego County CA COP 5.000% 2/1/30 (2) 2,345 2,534 San Diego County CA Regional Airport Authority Revenue 5.000% 7/1/26 4,000 4,600 San Diego County CA Regional Airport Authority Revenue 5.000% 7/1/28 3,200 3,622 San Diego County CA Regional Airport Authority Revenue 5.000% 7/1/34 2,715 2,998 San Diego County CA Regional Airport Authority Revenue 5.000% 4/1/37 1,500 1,740 San Diego County CA Regional Airport Authority Revenue 5.000% 4/1/38 2,000 2,317 San Diego County CA Regional Airport Authority Revenue 5.000% 7/1/40 3,000 3,271 San Diego County CA Regional Airport Authority Revenue 5.000% 4/1/48 3,000 3,421 San Diego County CA Water Authority Revenue 5.000% 5/1/31 4,700 5,491 San Diego County CA Water Authority Revenue COP 5.000% 5/1/26 (4) 7,275 8,282 San Francisco CA Bay Area Rapid Transit District GO 5.000% 8/1/35 10,000 11,507 San Francisco CA City & County GO 5.000% 6/15/23 6,000 7,500 San Francisco CA City & County International Airport Revenue 5.000% 5/1/18 6,300 7,563 San Francisco CA City & County International Airport Revenue 5.000% 5/1/19 7,500 9,105 San Francisco CA City & County International Airport Revenue 5.000% 5/1/20 5,315 6,475 San Francisco CA City & County International Airport Revenue 5.000% 5/1/25 5,220 6,185 San Francisco CA City & County International Airport Revenue 5.000% 5/1/29 2,065 2,419 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/29 8,430 9,980 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/29 10,000 11,945 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/31 1,205 1,418 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/31 1,100 1,294 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/34 1,275 1,478 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/35 2,605 2,948 San Francisco CA City & County Public Utilities Commission Water Revenue 4.750% 11/1/36 (4) 4,500 4,781 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/43 10,000 11,397 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Mission Bay North) 6.500% 8/1/39 2,000 2,322 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Mission Bay North) 6.750% 8/1/41 1,000 1,169 San Francisco CA City & County Unified School District GO 5.250% 6/15/24 4,000 4,744 San Francisco CA City & County Unified School District GO 5.000% 6/15/32 8,365 9,607 San Joaquin Hills CA Transportation Corridor Agency Toll Road Revenue 0.000% 1/15/24 (14) 6,000 3,235 San Joaquin Hills CA Transportation Corridor Agency Toll Road Revenue 0.000% 1/15/25 (14) 6,000 3,064 San Joaquin Hills CA Transportation Corridor Agency Toll Road Revenue 0.000% 1/15/31 (14) 11,950 4,328 San Jose CA Airport Revenue 5.000% 3/1/33 (2) 4,000 4,231 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.500% 8/1/30 850 869 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.500% 8/1/35 2,750 2,782 San Jose CA Special Hotel Tax Revenue (Convention Center Expansion & Renovation Project) 6.500% 5/1/42 5,000 5,827 San Juan CA Unified School District GO 0.000% 8/1/13 (4) 2,220 2,210 San Juan CA Unified School District GO 0.000% 8/1/14 (4) 2,610 2,563 San Juan CA Unified School District GO 0.000% 8/1/16 (4) 2,000 1,854 San Juan CA Unified School District GO 0.000% 8/1/18 (4) 1,785 1,515 San Juan CA Unified School District GO 0.000% 8/1/19 (4) 2,210 1,787 San Juan CA Unified School District GO 0.000% 8/1/20 (4) 4,930 3,851 San Juan CA Unified School District GO 0.000% 8/1/23 (4) 4,540 2,949 San Marcos CA Unified School District GO 0.000% 8/1/32 2,600 984 San Marcos CA Unified School District GO 5.000% 8/1/34 5,620 6,348 San Marcos CA Unified School District GO 5.000% 8/1/38 2,835 3,165 San Mateo County CA Community College District GO 5.000% 9/1/31 5,000 5,680 1 San Mateo County CA Community College District GO TOB VRDO 0.170% 9/7/12 1,765 1,765 San Mateo County CA Joint Powers Financing Authority Lease Revenue (Capital Project Program) 6.500% 7/1/13 (14) 3,290 3,426 San Mateo County CA Joint Powers Financing Authority Lease Revenue (Capital Project Program) 5.000% 7/1/21 (14) 3,500 4,032 San Ramon Valley CA Unified School District GO 0.000% 7/1/13 (14) 3,680 3,668 San Ramon Valley CA Unified School District GO 0.000% 7/1/14 (14) 8,290 8,189 San Ramon Valley CA Unified School District GO 0.000% 7/1/15 (14) 2,005 1,956 San Ramon Valley CA Unified School District GO 4.000% 8/1/20 3,620 4,261 San Ramon Valley CA Unified School District GO 5.000% 8/1/22 4,000 5,082 Santa Ana CA Financing Authority Police Administration & Holding Facility Lease Revenue 6.250% 7/1/16 (14) 5,345 6,056 Santa Ana CA Financing Authority Police Administration & Holding Facility Lease Revenue 6.250% 7/1/17 (14) 2,000 2,301 Santa Clara CA Electric Revenue 5.000% 7/1/21 (14) 2,000 2,073 Santa Clara CA Electric Revenue 6.000% 7/1/31 3,000 3,670 Santa Clara CA Unified School District GO 5.000% 7/1/34 4,000 4,507 Santa Clara County CA Financing Authority Lease Revenue (Multiple Facilities Projects) 5.250% 5/15/36 5,000 5,569 Santa Rosa CA Wastewater Revenue 6.000% 7/2/15 (2) 3,805 4,073 Santa Rosa CA Wastewater Revenue 6.000% 9/1/15 (4) 3,030 3,224 Santa Rosa CA Wastewater Revenue 5.000% 9/1/28 4,845 5,774 Solano County CA COP 5.250% 11/1/12 (Prere.) 3,785 3,817 Solano County CA COP 5.250% 11/1/12 (Prere.) 3,770 3,802 Sonoma-Marin Area Rail Transportation District California Sales & Use Tax Revenue 5.000% 3/1/28 3,500 4,161 South San Francisco CA Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/35 (14) 16,110 16,568 Southern California Public Power Authority Revenue 5.000% 7/1/29 5,000 5,792 Southern California Public Power Authority Revenue (Milford Wind Corridor Phase I Project) 5.000% 7/1/30 5,000 5,735 Southern California Public Power Authority Revenue (Natural Gas Project) 5.000% 11/1/17 1,865 2,031 Southern California Public Power Authority Revenue (Natural Gas Project) 5.000% 11/1/33 3,000 3,067 Southern California Public Power Authority Revenue (Transmission Project) 5.750% 7/1/21 (14) 220 221 Southern California Public Power Authority Revenue (Transmission Project) 5.000% 7/1/23 5,000 5,828 1 Sweetwater CA Unified School District GO TOB VRDO 0.190% 9/7/12 (13) 700 700 Tobacco Securitization Authority Revenue (Northern California Tobacco Settlement) 5.375% 6/1/38 4,500 3,655 Tobacco Securitization Authority Revenue (Southern California Tobacco Settlement) 5.000% 6/1/37 2,155 1,749 Torrance CA Hospital Revenue (Torrance Memorial Medical Center) 5.000% 9/1/40 3,000 3,206 1 Torrance CA Hospital Revenue (Torrance Memorial Medical Center) TOB VRDO 0.170% 9/7/12 LOC 1,900 1,900 Turlock CA Irrigation District Revenue 5.000% 1/1/31 2,000 2,217 Turlock CA Irrigation District Revenue 5.000% 1/1/35 3,000 3,295 Turlock CA Irrigation District Revenue 5.500% 1/1/41 3,445 3,934 Ukiah CA Electric Revenue 6.250% 6/1/18 (14) 4,050 4,416 Ukiah CA Unified School District GO 0.000% 8/1/32 (10) 6,425 2,223 Union CA Elementary School District GO 0.000% 9/1/15 (14) 3,860 3,757 Union CA Elementary School District GO 0.000% 9/1/16 (14) 1,500 1,420 Union CA Elementary School District GO 0.000% 9/1/17 (14) 2,295 2,099 Union CA Elementary School District GO 0.000% 9/1/18 (14) 1,630 1,435 Union CA Elementary School District GO 0.000% 9/1/19 (14) 1,750 1,471 Union CA Elementary School District GO 0.000% 9/1/20 (14) 2,300 1,836 Union CA Elementary School District GO 0.000% 9/1/21 (14) 2,000 1,509 University of California Revenue 5.750% 5/15/25 7,000 8,669 University of California Revenue 4.750% 5/15/33 9,425 10,149 University of California Revenue 5.000% 5/15/33 (2) 10,000 10,298 University of California Revenue 5.000% 5/15/34 5,205 6,019 University of California Revenue 5.000% 5/15/34 3,220 3,701 University of California Revenue 5.000% 5/15/35 3,640 4,188 University of California Revenue 5.000% 5/15/37 5,000 5,773 University of California Revenue 5.250% 5/15/39 7,000 7,996 University of California Revenue 5.000% 5/15/40 2,395 2,724 University of California Revenue 5.000% 5/15/41 5,000 5,683 1 University of California Revenue TOB VRDO 0.190% 9/4/12 3,200 3,200 1 University of California Revenue TOB VRDO 0.190% 9/4/12 11,600 11,600 1 University of California Revenue TOB VRDO 0.240% 9/7/12 2,699 2,699 Vallejo CA Sanitation & Flood Control COP 5.000% 7/1/19 (14) 3,484 3,640 Ventura County CA Community College District GO 5.500% 8/1/33 8,500 10,107 Vista CA Unified School District GO 0.000% 8/1/28 (14) 7,425 3,441 Walnut CA Energy Center Authority Revenue 5.000% 1/1/35 2,000 2,186 Walnut CA Energy Center Authority Revenue 5.000% 1/1/40 10,000 10,868 Walnut Valley CA Unified School District GO 6.000% 8/1/14 (ETM) 2,205 2,446 Walnut Valley CA Unified School District GO 6.000% 8/1/15 (ETM) 2,470 2,865 Walnut Valley CA Unified School District GO 6.000% 8/1/16 (ETM) 2,690 3,249 Washington Township CA Health Care District Revenue 5.000% 7/1/32 3,000 3,110 Washington Township CA Health Care District Revenue 5.000% 7/1/37 3,500 3,623 West Contra Costa CA Unified School District GO 5.250% 8/1/35 (4) 7,000 8,006 Yuba City CA Unified School District GO 0.000% 9/1/15 (14) 1,870 1,774 Yuba City CA Unified School District GO 0.000% 9/1/17 (14) 2,060 1,784 Yuba City CA Unified School District GO 0.000% 9/1/19 (14) 2,270 1,752 Puerto Rico (0.2%) Puerto Rico Municipal Finance Agency GO 5.250% 7/1/19 (11) 2,250 2,484 Puerto Rico Municipal Finance Agency GO 5.250% 7/1/20 (11) 1,300 1,422 Puerto Rico Public Buildings Authority Government Facilities Revenue 5.250% 7/1/14 (Prere.) 75 82 1 Puerto Rico Sales Tax Financing Corp. Revenue TOB VRDO 0.230% 9/7/12 LOC 1,510 1,510 Total Tax-Exempt Municipal Bonds (Cost $2,684,777) Other Assets and Liabilities-Net (0.3%) Net Assets (100%) 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2012, the aggregate value of these securities was $76,222,000, representing 2.6% of net assets. 2 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of August 31, 2012. 3 Securities with a value of $146,000 have been segregated as initial margin for open futures contracts. California Long-Term Tax-Exempt Fund KEY TO ABBREVIATIONS ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corporation. (13) Berkshire Hathaway Assurance Corporation. (14) National Public Finance Guarantee Corporation. The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. California Long-Term Tax-Exempt Fund A. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of August 31, 2012, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Tax-Exempt Municipal Bonds — 2,928,586 — Futures Contracts—Liabilities 1 (3) — — Total (3) 2,928,586 — 1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued based upon their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). ($000) Number of Aggregate Unrealized Long (Short) Settlement Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) 10-Year U.S. Treasury Note December 2012 (87) (11,634) (3) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At August 31, 2012, the cost of investment securities for tax purposes was $2,691,163,000. Net unrealized appreciation of investment securities for tax purposes was $237,423,000, consisting of unrealized gains of $241,642,000 on securities that had risen in value since their purchase and $4,219,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard California Intermediate-Term Tax-Exempt Fund Schedule of Investments As of August 31, 2012 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (100.5%) California (100.3%) ABAG Finance Authority for Nonprofit Corps. California Revenue (899 Charleston Project) VRDO 0.270% 9/4/12 LOC 8,390 8,390 ABAG Finance Authority for Nonprofit Corps. California Revenue (Branson School) VRDO 0.160% 9/7/12 LOC 4,150 4,150 ABAG Finance Authority for Nonprofit Corps. California Revenue (Episcopal Senior Communities) 6.000% 7/1/31 2,750 3,147 ABAG Finance Authority for Nonprofit Corps. California Revenue (San Francisco Friends) VRDO 0.220% 9/7/12 LOC 2,800 2,800 ABAG Finance Authority for Nonprofit Corps. California Revenue (Sharp Healthcare) 5.000% 8/1/24 960 1,106 ABAG Finance Authority for Nonprofit Corps. California Revenue (Sharp Healthcare) 5.000% 8/1/26 1,000 1,134 ABAG Finance Authority for Nonprofit Corps. California Revenue (Sharp Healthcare) 5.000% 8/1/28 400 449 ABAG Finance Authority for Nonprofit Corps. California Revenue (Sharp Healthcare) 6.000% 8/1/30 1,120 1,375 Alameda CA Corridor Transportation Authority Revenue 0.000% 10/1/14 (2) 325 308 Alameda CA Corridor Transportation Authority Revenue 0.000% 10/1/16 (2) 4,305 3,812 Alameda CA Corridor Transportation Authority Revenue 0.000% 10/1/20 (2) 12,250 8,832 Alameda CA Corridor Transportation Authority Revenue 0.000% 10/1/29 (2) 30,000 11,581 Alameda CA Corridor Transportation Authority Revenue 5.000% 10/1/29 (14) 1,000 1,001 Alameda CA Corridor Transportation Authority Revenue 0.000% 10/1/30 (2) 9,110 3,297 Alameda County CA (Medical Center Project) COP 5.250% 6/1/13 (ETM) 1,785 1,845 Alameda County CA (Medical Center Project) COP 5.375% 6/1/14 (ETM) 1,880 1,985 Alameda County CA (Medical Center Project) COP 5.375% 6/1/15 (ETM) 3,960 4,182 Alvord CA Unified School District GO 5.900% 2/1/21 (14) 2,230 2,708 Alvord CA Unified School District GO 5.900% 2/1/24 (4) 3,865 4,792 Anaheim CA Public Financing Authority Revenue (Electric System) 5.000% 10/1/21 (14) 4,425 5,039 Anaheim CA Public Financing Authority Revenue (Electric System) 5.000% 10/1/22 (14) 4,660 5,270 Anaheim CA Public Financing Authority Revenue (Electric System) 5.000% 10/1/24 (14) 5,175 5,776 Anaheim CA Public Financing Authority Revenue (Electric System) 5.000% 10/1/25 (14) 5,450 6,051 Anaheim CA Public Financing Authority Revenue (Electric System) 5.250% 10/1/30 5,585 6,603 Antioch CA Public Financing Authority Reassessment Revenue 5.000% 9/2/13 (2) 2,275 2,280 Bakersfield CA Wastewater Revenue 5.000% 9/15/24 (4) 7,600 8,528 Bakersfield CA Wastewater Revenue VRDO 0.170% 9/7/12 5,600 5,600 Bay Area CA Infrastructure Financing Authority Revenue 5.000% 8/1/17 (14) 31,110 31,210 Bay Area CA Infrastructure Financing Authority Revenue 5.000% 8/1/17 (10) 5,000 5,172 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/18 5,665 6,704 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/23 11,625 13,195 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/25 3,000 3,405 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/26 10,000 11,378 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.250% 4/1/29 11,280 13,589 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/31 3,000 3,457 1 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 1.080% 8/1/17 25,000 25,041 1 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 1.450% 8/1/17 12,500 12,548 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) VRDO 0.160% 9/7/12 LOC 7,100 7,100 Burbank CA Public Financing Authority Revenue (Golden State Redevelopment Project) 5.250% 12/1/12 (2) 3,540 3,572 Burbank CA Public Financing Authority Revenue (Golden State Redevelopment Project) 5.250% 12/1/13 (2) 4,615 4,806 Cabrillo CA Community College District Revenue 0.000% 8/1/13 (14) 2,590 2,578 Cabrillo CA Community College District Revenue 0.000% 8/1/14 (14) 2,655 2,607 2 Cabrillo CA Community College District Revenue TOB VRDO 0.170% 9/7/12 5,305 5,305 California Community College Financing Authority TRAN 2.000% 6/28/13 8,000 8,084 California County CA Tobacco Securitization Agency Revenue 5.250% 6/1/21 13,390 12,554 California Department of Water Resources Power Supply Revenue 5.000% 5/1/13 1,185 1,223 California Department of Water Resources Power Supply Revenue 5.000% 5/1/15 15,000 16,791 California Department of Water Resources Power Supply Revenue 5.000% 5/1/16 5,000 5,795 California Department of Water Resources Power Supply Revenue 5.000% 5/1/16 17,000 19,704 California Department of Water Resources Power Supply Revenue 5.000% 5/1/17 25,000 29,767 California Department of Water Resources Power Supply Revenue 5.000% 5/1/17 14,600 17,384 California Department of Water Resources Power Supply Revenue 5.000% 5/1/18 2,525 3,074 California Department of Water Resources Power Supply Revenue 5.000% 5/1/18 17,950 21,856 California Department of Water Resources Power Supply Revenue 5.000% 5/1/18 5,475 6,666 California Department of Water Resources Power Supply Revenue 5.000% 5/1/19 1,215 1,497 California Department of Water Resources Power Supply Revenue 5.000% 5/1/19 19,590 24,129 California Department of Water Resources Power Supply Revenue 5.000% 5/1/20 3,660 4,564 California Department of Water Resources Power Supply Revenue 5.000% 5/1/20 18,000 22,447 California Department of Water Resources Power Supply Revenue 5.000% 5/1/20 22,890 28,545 California Department of Water Resources Power Supply Revenue 5.000% 5/1/21 50,000 59,832 California Department of Water Resources Power Supply Revenue 5.000% 5/1/21 6,500 8,214 California Department of Water Resources Power Supply Revenue 5.000% 5/1/21 20,000 23,535 California Department of Water Resources Power Supply Revenue 5.000% 5/1/21 5,000 6,176 California Department of Water Resources Power Supply Revenue 5.000% 5/1/22 14,675 17,411 California Department of Water Resources Power Supply Revenue 5.000% 5/1/22 10,825 13,255 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/12 (ETM) 90 91 1 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/13 7,000 7,414 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/14 (Prere.) 180 199 1 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/20 1,250 1,585 1 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/21 5,645 7,221 1 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/22 6,000 7,762 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/24 5,000 5,994 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/26 8,565 10,210 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/26 (14) 3,355 3,667 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/27 8,800 10,476 California Department of Water Resources Water System Revenue (Central Valley Project) 5.250% 12/1/27 3,900 4,803 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/28 3,350 4,103 California Department of Water Resources Water System Revenue (Central Valley Project) 5.250% 12/1/28 4,505 5,532 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/29 3,530 4,300 California Department of Water Resources Water System Revenue (Central Valley Project) 5.250% 12/1/29 4,640 5,671 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/30 2,720 3,298 California Department of Water Resources Water System Revenue (Central Valley Project) 5.250% 12/1/30 1,850 2,252 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/31 3,910 4,713 California Economic Recovery Bonds GO 5.250% 7/1/13 20,000 20,828 California Economic Recovery Bonds GO 5.250% 7/1/14 (ETM) 3,385 3,694 California Economic Recovery Bonds GO 5.250% 7/1/14 11,615 12,652 California Economic Recovery Bonds GO 5.000% 7/1/18 29,770 36,331 California Economic Recovery Bonds GO 5.000% 7/1/19 32,330 39,972 California Economic Recovery Bonds GO 5.000% 7/1/20 43,810 53,272 California Economic Recovery Bonds GO 5.250% 7/1/21 45,385 55,181 California Economic Recovery Bonds GO 5.000% 7/1/22 16,280 18,747 California Educational Facilities Authority Revenue (Chapman University) VRDO 0.230% 9/4/12 LOC 8,410 8,410 California Educational Facilities Authority Revenue (College of Arts & Crafts) 6.875% 6/1/14 360 381 California Educational Facilities Authority Revenue (College of Arts & Crafts) 6.875% 6/1/15 380 413 California Educational Facilities Authority Revenue (College of Arts & Crafts) 6.875% 6/1/16 400 445 California Educational Facilities Authority Revenue (Stanford University) 5.000% 3/15/26 10,000 13,268 California GO 5.000% 3/1/13 20,640 21,122 California GO 5.000% 10/1/14 2,000 2,185 California GO 5.000% 11/1/14 1,390 1,523 California GO 5.000% 3/1/15 1,000 1,108 California GO 5.000% 4/1/15 15,400 17,111 California GO 5.000% 12/1/15 1,470 1,580 California GO 5.000% 4/1/17 11,000 12,921 California GO 5.250% 2/1/18 (14) 8,000 9,611 California GO 6.000% 2/1/18 (2) 6,240 7,755 California GO 5.000% 3/1/18 1,850 2,203 California GO 5.500% 4/1/18 20,000 24,399 3 California GO 1.070% 5/1/18 9,000 9,017 California GO 5.000% 8/1/18 1,895 2,202 California GO 5.000% 10/1/18 20,000 24,135 California GO 5.000% 10/1/18 14,095 17,009 California GO 5.500% 4/1/19 11,245 13,892 California GO 5.000% 5/1/19 10,000 11,057 California GO 5.000% 8/1/19 30,000 33,456 California GO 5.000% 10/1/19 (14) 14,800 17,145 California GO 5.000% 10/1/19 21,000 25,489 California GO 5.250% 2/1/20 7,500 9,197 California GO 5.000% 3/1/20 55,285 60,867 California GO 5.000% 8/1/20 14,890 17,215 California GO 5.000% 9/1/20 9,970 12,169 California GO 5.000% 10/1/20 10,555 12,899 California GO 5.000% 3/1/21 2,250 2,682 California GO 5.000% 4/1/21 2,240 2,725 California GO 5.500% 4/1/21 2,000 2,446 California GO 5.000% 10/1/21 2,575 3,150 California GO 5.000% 2/1/22 8,125 9,874 California GO 5.000% 6/1/22 12,000 13,262 California GO 5.250% 9/1/22 17,400 21,651 California GO 5.000% 9/1/23 12,120 13,680 California GO 5.000% 10/1/23 12,500 14,135 California GO 5.000% 12/1/23 7,500 8,693 California GO 5.000% 3/1/24 3,000 3,465 California GO 5.000% 8/1/24 10,100 11,556 California GO 5.000% 8/1/24 (4) 31,275 34,678 California GO 5.000% 10/1/24 13,440 15,082 California GO 5.000% 11/1/24 5,000 5,815 California GO 5.000% 11/1/24 6,000 6,916 California GO 5.000% 12/1/24 2,000 2,306 California GO 5.125% 3/1/25 2,000 2,305 California GO 5.000% 8/1/25 10,000 11,409 California GO 5.000% 11/1/25 1,500 1,732 California GO 5.000% 12/1/25 21,015 23,902 California GO 5.000% 3/1/26 5,000 5,495 California GO 5.000% 3/1/26 5,000 5,709 California GO 5.000% 4/1/26 27,480 31,015 California GO 5.000% 11/1/26 7,500 8,639 California GO 5.000% 4/1/27 24,285 27,321 California GO 5.750% 4/1/27 31,455 37,205 California GO 4.500% 8/1/27 6,000 6,400 California GO 5.250% 10/1/27 5,000 5,884 California GO 5.000% 3/1/28 10,855 11,591 California GO 5.750% 4/1/28 30,000 35,444 California GO 5.000% 6/1/28 10,005 10,936 California GO 5.250% 9/1/28 6,000 7,011 California GO 5.000% 9/1/29 6,000 6,839 California GO 5.250% 3/1/30 20,000 22,988 California GO 4.500% 8/1/30 11,000 11,710 California GO 5.000% 9/1/30 10,000 11,339 California GO 5.000% 3/1/31 5,535 5,963 California GO 5.750% 4/1/31 30,000 35,385 California GO 5.000% 2/1/32 2,540 2,869 California GO 6.000% 3/1/33 12,000 14,755 California GO 5.125% 4/1/33 6,550 7,117 California GO 6.500% 4/1/33 20,000 24,924 2 California GO TOB VRDO 0.210% 9/4/12 2,200 2,200 2 California GO TOB VRDO 0.210% 9/4/12 16,245 16,245 2 California GO TOB VRDO 0.210% 9/4/12 8,200 8,200 California GO VRDO 0.150% 9/4/12 LOC 12,100 12,100 California GO VRDO 0.170% 9/7/12 LOC 45,800 45,800 California Health Facilities Financing Authority Revenue (Adventist Health System/West) 5.000% 3/1/16 2,170 2,213 California Health Facilities Financing Authority Revenue (Adventist Health System/West) 5.000% 3/1/19 1,025 1,042 California Health Facilities Financing Authority Revenue (California-Nevada Methodist Homes) 5.000% 7/1/26 1,740 1,822 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.000% 7/1/19 1,000 1,168 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.000% 3/1/20 4,750 5,587 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.000% 3/1/21 3,810 4,453 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.250% 3/1/22 8,000 9,422 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.500% 7/1/25 5,000 5,623 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.625% 7/1/25 19,820 22,781 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.250% 3/1/27 7,500 8,510 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 6.000% 7/1/29 4,250 5,041 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) PUT 5.000% 7/1/14 9,000 9,610 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) PUT 5.000% 7/1/14 39,000 42,169 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 11/15/14 4,000 4,370 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 11/15/16 2,000 2,242 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 11/15/17 4,585 5,085 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 8/15/19 1,000 1,201 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 8/15/20 2,100 2,535 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 8/15/21 2,000 2,392 California Health Facilities Financing Authority Revenue (Children's Hospital of Los Angeles) 5.000% 11/15/22 2,000 2,260 California Health Facilities Financing Authority Revenue (Children's Hospital of Los Angeles) 5.000% 11/15/23 1,370 1,527 California Health Facilities Financing Authority Revenue (Children's Hospital of Los Angeles) 5.000% 11/15/24 2,910 3,228 California Health Facilities Financing Authority Revenue (Children's Hospital of Los Angeles) 5.000% 11/15/29 1,890 2,047 3 California Health Facilities Financing Authority Revenue (Children's Hospital of Los Angeles) PUT 1.970% 7/1/17 5,255 5,256 California Health Facilities Financing Authority Revenue (Children's Hospital of Orange County) 6.250% 11/1/29 5,000 5,962 California Health Facilities Financing Authority Revenue (Children's Hospital of Orange County) 5.000% 11/1/31 2,000 2,228 California Health Facilities Financing Authority Revenue (Children's Hospital of Orange County) VRDO 0.170% 9/7/12 LOC 6,100 6,100 California Health Facilities Financing Authority Revenue (Lucile Salter Packard Children's Hospital at Stanford) 5.000% 8/15/13 (Prere.) 2,630 2,749 California Health Facilities Financing Authority Revenue (Lucile Salter Packard Children's Hospital at Stanford) 5.000% 8/15/13 (Prere.) 2,515 2,629 California Health Facilities Financing Authority Revenue (Lucile Salter Packard Children's Hospital at Stanford) 5.000% 8/15/13 (Prere.) 2,245 2,346 California Health Facilities Financing Authority Revenue (Lucile Salter Packard Children's Hospital at Stanford) 5.000% 8/15/13 (Prere.) 2,280 2,383 California Health Facilities Financing Authority Revenue (Lucile Salter Packard Children's Hospital at Stanford) 4.000% 8/15/19 500 571 California Health Facilities Financing Authority Revenue (Lucile Salter Packard Children's Hospital at Stanford) 5.000% 8/15/21 800 978 California Health Facilities Financing Authority Revenue (Lucile Salter Packard Children's Hospital at Stanford) 5.000% 8/15/22 500 615 California Health Facilities Financing Authority Revenue (Memorial Health Services) 3.000% 10/1/14 550 579 California Health Facilities Financing Authority Revenue (Memorial Health Services) 5.000% 10/1/18 1,320 1,589 California Health Facilities Financing Authority Revenue (Memorial Health Services) 4.000% 10/1/19 1,500 1,714 California Health Facilities Financing Authority Revenue (Memorial Health Services) 5.000% 10/1/19 1,000 1,211 California Health Facilities Financing Authority Revenue (Memorial Health Services) 4.000% 10/1/20 1,800 2,061 California Health Facilities Financing Authority Revenue (Memorial Health Services) 5.000% 10/1/20 1,000 1,213 California Health Facilities Financing Authority Revenue (Memorial Health Services) 4.000% 10/1/21 1,000 1,139 California Health Facilities Financing Authority Revenue (Memorial Health Services) 5.000% 10/1/21 1,000 1,214 California Health Facilities Financing Authority Revenue (Memorial Health Services) 4.000% 10/1/22 2,250 2,532 California Health Facilities Financing Authority Revenue (Memorial Health Services) 5.000% 10/1/22 2,000 2,445 California Health Facilities Financing Authority Revenue (Memorial Health Services) 5.000% 10/1/24 5,000 6,009 California Health Facilities Financing Authority Revenue (Memorial Health Services) 5.000% 10/1/25 5,000 5,956 California Health Facilities Financing Authority Revenue (Providence Health & Services) 6.250% 10/1/24 3,000 3,622 California Health Facilities Financing Authority Revenue (Providence Health & Services) 6.250% 10/1/28 4,000 4,769 California Health Facilities Financing Authority Revenue (Rady Children's Hospital) 5.500% 8/15/26 6,000 6,901 California Health Facilities Financing Authority Revenue (Rady Children's Hospital) 5.000% 8/15/31 2,115 2,291 California Health Facilities Financing Authority Revenue (Scripps Health) 5.000% 10/1/17 2,515 2,991 California Health Facilities Financing Authority Revenue (Scripps Health) 5.000% 10/1/18 3,000 3,618 California Health Facilities Financing Authority Revenue (Scripps Health) 5.000% 11/15/25 750 889 California Health Facilities Financing Authority Revenue (Scripps Health) 5.000% 11/15/27 850 993 California Health Facilities Financing Authority Revenue (Scripps Health) 5.000% 11/15/28 1,175 1,371 California Health Facilities Financing Authority Revenue (Scripps Health) 5.000% 11/15/32 1,000 1,124 California Health Facilities Financing Authority Revenue (Scripps Health) VRDO 0.110% 9/7/12 LOC 3,800 3,800 California Health Facilities Financing Authority Revenue (St. Joseph Health System) 5.500% 7/1/29 10,000 11,668 California Health Facilities Financing Authority Revenue (St. Joseph Health System) PUT 5.000% 10/16/14 15,000 16,204 2 California Health Facilities Financing Authority Revenue (St. Joseph Health System) TOB VRDO 0.170% 9/7/12 15,000 15,000 California Health Facilities Financing Authority Revenue (Stanford Hospital) 5.000% 11/15/13 (Prere.) 6,275 6,631 California Health Facilities Financing Authority Revenue (Stanford Hospital) 5.000% 11/15/13 (Prere.) 3,000 3,170 California Health Facilities Financing Authority Revenue (Stanford Hospital) 5.000% 11/15/13 (Prere.) 2,715 2,869 California Health Facilities Financing Authority Revenue (Stanford Hospital) 5.000% 8/15/19 2,000 2,433 California Health Facilities Financing Authority Revenue (Stanford Hospital) 4.000% 8/15/21 2,250 2,578 California Health Facilities Financing Authority Revenue (Stanford Hospital) 5.000% 8/15/23 1,830 2,230 California Health Facilities Financing Authority Revenue (Sutter Health) 5.000% 8/15/20 2,200 2,653 California Health Facilities Financing Authority Revenue (Sutter Health) 5.000% 8/15/21 1,275 1,544 California Health Facilities Financing Authority Revenue (Sutter Health) 5.000% 8/15/22 1,090 1,303 California Health Facilities Financing Authority Revenue (Sutter Health) 5.500% 8/15/26 4,750 5,594 California Health Facilities Financing Authority Revenue (Sutter Health) 5.250% 8/15/31 4,500 5,157 California Health Facilities Financing Authority Revenue (Sutter Health) 5.875% 8/15/31 5,000 6,026 2 California Health Facilities Financing Authority Revenue (Sutter Health) TOB VRDO 0.180% 9/7/12 17,660 17,660 California Infrastructure & Economic Development Bank Revenue (American National Red Cross) VRDO 0.150% 9/7/12 LOC 3,500 3,500 2 California Infrastructure & Economic Development Bank Revenue (Bay Area Toll Bridges Seismic Retrofit) TOB VRDO 0.190% 9/4/12 (ETM) 29,070 29,070 California Infrastructure & Economic Development Bank Revenue (Buck Institute for Age Research) VRDO 0.170% 9/7/12 LOC 9,000 9,000 California Infrastructure & Economic Development Bank Revenue (Clean Water State Revolving Fund) 5.000% 10/1/14 2,500 2,510 California Infrastructure & Economic Development Bank Revenue (J. Paul Getty Trust) 4.000% 10/1/15 1,400 1,556 3 California Infrastructure & Economic Development Bank Revenue (J. Paul Getty Trust) PUT 0.670% 4/1/14 5,000 5,000 California Infrastructure & Economic Development Bank Revenue (Science Center Phase II Project) 5.000% 5/1/18 (14) 1,785 1,890 California Infrastructure & Economic Development Bank Revenue (Science Center Phase II Project) 5.000% 5/1/19 (14) 1,040 1,091 California Infrastructure & Economic Development Bank Revenue (Science Center Phase II Project) 5.000% 5/1/21 (14) 1,145 1,183 California Infrastructure & Economic Development Bank Revenue (SRI International) VRDO 0.180% 9/7/12 LOC 4,700 4,700 California Infrastructure & Economic Development Bank Revenue (State Revolving Fund) 5.000% 10/1/29 7,000 7,494 California Infrastructure & Economic Development Bank Revenue (Workers' Compensation Relief) 5.250% 10/1/13 (2) 18,000 18,908 California Infrastructure & Economic Development Bank Revenue (Workers' Compensation Relief) 5.250% 10/1/14 (2) 25,815 27,143 California Municipal Finance Authority (Community Hospitals of Central California Obligated Group) COP 5.375% 2/1/29 16,600 17,600 California Municipal Finance Authority Revenue (University of La Verne) 5.000% 6/1/16 1,000 1,098 California Municipal Finance Authority Revenue (University of La Verne) 4.750% 6/1/18 2,325 2,550 California Municipal Finance Authority Revenue (University of La Verne) 5.000% 6/1/19 2,375 2,643 California Municipal Finance Authority Solid Waste Revenue (Republic Services Inc. Project) PUT 0.500% 10/1/12 17,245 17,245 California Pollution Control Financing Authority Environmental Improvement Revenue (BP West Coast Products LLC Project) PUT 2.600% 9/2/14 13,550 14,062 California Pollution Control Financing Authority Revenue (San Diego Gas & Electric Co.) 5.900% 6/1/14 (14) 17,135 18,724 California Public Works Board Lease Revenue (Butterfield State Office Complex) 5.000% 6/1/20 3,895 4,236 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 12/1/12 (14) 10,625 10,748 California Public Works Board Lease Revenue (Department of Corrections) 5.500% 12/1/13 (Prere.) 10,000 10,650 California Public Works Board Lease Revenue (Department of Corrections) 5.500% 12/1/13 (Prere.) 10,000 10,650 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 10/1/16 3,785 4,319 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 1/1/18 (2) 27,790 31,250 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 1/1/21 3,975 4,370 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/21 5,000 5,954 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/22 5,210 6,237 California Public Works Board Lease Revenue (Department of Corrections) 5.750% 10/1/31 6,000 7,002 California Public Works Board Lease Revenue (Department of General Services) 6.000% 4/1/27 5,000 5,976 California Public Works Board Lease Revenue (Department of Mental Health) 5.500% 6/1/15 1,500 1,623 California Public Works Board Lease Revenue (Department of Mental Health) 5.500% 6/1/17 8,000 8,618 California Public Works Board Lease Revenue (Department of Mental Health) 5.500% 6/1/18 5,000 5,379 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 12/1/27 7,000 7,906 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 12/1/28 4,980 5,608 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 12/1/29 5,000 5,596 California Public Works Board Lease Revenue (Regents of The University of California) 5.500% 6/1/14 5,140 5,405 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 6/1/18 (14) 10,310 12,367 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 6/1/20 (14) 7,670 9,379 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 4/1/25 5,765 6,296 California Public Works Board Lease Revenue (Regents of The University of California) 5.250% 11/1/26 (14) 9,010 10,113 California Public Works Board Lease Revenue (Trustees of The California State University) 5.300% 10/1/15 (2) 6,655 6,680 California Public Works Board Lease Revenue (Trustees of The California State University) 5.375% 10/1/16 (14) 4,750 4,768 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/13 2,000 2,104 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/14 4,745 5,169 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/16 6,395 7,311 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/18 4,000 4,699 California Public Works Board Lease Revenue (Various Capital Projects) 5.250% 11/1/20 5,000 5,939 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 12/1/21 5,400 6,778 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 12/1/22 2,645 3,288 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 4/1/23 4,180 4,942 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 12/1/31 5,000 5,767 California RAN 2.500% 6/20/13 64,000 65,121 California State University Revenue Systemwide 5.375% 5/1/13 (Prere.) 5,390 5,575 California State University Revenue Systemwide 5.000% 11/1/20 5,000 6,236 California State University Revenue Systemwide 5.250% 11/1/20 3,515 4,264 California State University Revenue Systemwide 5.000% 11/1/22 (2) 18,440 20,421 California State University Revenue Systemwide 5.000% 11/1/24 8,690 9,864 California State University Revenue Systemwide 5.000% 11/1/24 2,915 3,521 California State University Revenue Systemwide 5.000% 11/1/25 11,820 13,397 California State University Revenue Systemwide 5.000% 11/1/26 12,530 14,073 California State University Revenue Systemwide 5.000% 11/1/27 5,000 5,584 California State University Revenue Systemwide 5.000% 11/1/27 5,740 6,775 2 California State University Revenue Systemwide TOB VRDO 0.270% 9/7/12 (12) 5,000 5,000 California Statewide Communities Development Authority Health Facility Revenue (Adventist Health System/West) 5.000% 3/1/25 14,975 16,185 California Statewide Communities Development Authority Health Facility Revenue (Memorial Health Services) 6.000% 4/1/13 (Prere.) 10,000 10,338 California Statewide Communities Development Authority Health Facility Revenue (Memorial Health Services) 6.000% 4/1/13 (Prere.) 7,780 8,043 California Statewide Communities Development Authority Health Facility Revenue (Memorial Health Services) 6.000% 4/1/13 (Prere.) 5,335 5,516 California Statewide Communities Development Authority Health Facility Revenue (Memorial Health Services) 6.000% 4/1/13 (Prere.) 6,920 7,154 California Statewide Communities Development Authority Pollution Control Revenue (Southern California Edison Co.) 4.500% 9/1/29 1,825 1,961 California Statewide Communities Development Authority Pollution Control Revenue (Southern California Edison Co.) PUT 4.250% 11/1/16 (3) 25,000 27,734 California Statewide Communities Development Authority Pollution Control Revenue (Southern California Edison Co.) PUT 4.250% 11/1/16 (3) 15,000 16,641 California Statewide Communities Development Authority Revenue (Cottage Health System Obligated Group) 5.250% 11/1/30 10,000 11,362 California Statewide Communities Development Authority Revenue (Daughters of Charity Health System - St. Francis Medical Center) 5.250% 7/1/13 1,250 1,290 California Statewide Communities Development Authority Revenue (Daughters of Charity Health System - St. Francis Medical Center) 5.000% 7/1/22 5,155 5,435 California Statewide Communities Development Authority Revenue (Daughters of Charity Health System - St. Francis Medical Center) 5.250% 7/1/25 1,890 1,989 California Statewide Communities Development Authority Revenue (Huntington Memorial Hospital) 5.000% 7/1/18 6,190 6,722 California Statewide Communities Development Authority Revenue (Institute for Defense Analyses) VRDO 0.180% 9/7/12 (2)LOC 3,265 3,265 California Statewide Communities Development Authority Revenue (Kaiser Permanente) 5.000% 4/1/14 14,890 15,909 California Statewide Communities Development Authority Revenue (Kaiser Permanente) 5.250% 8/1/31 3,200 3,580 California Statewide Communities Development Authority Revenue (Kaiser Permanente) PUT 5.000% 5/1/17 6,000 6,947 California Statewide Communities Development Authority Revenue (Lodi Memorial Hospital) 5.000% 12/1/22 8,000 8,638 California Statewide Communities Development Authority Revenue (Proposition 1A Receivables Program) 5.000% 6/15/13 28,000 29,025 California Statewide Communities Development Authority Revenue (Rady Children's Hospital - San Diego) 5.000% 8/15/20 (14) 2,440 2,664 California Statewide Communities Development Authority Revenue (Rady Children's Hospital - San Diego) 5.000% 8/15/23 (14) 5,285 5,854 California Statewide Communities Development Authority Revenue (Sherman Oaks Project) 5.500% 8/1/15 (2) 4,685 5,141 California Statewide Communities Development Authority Revenue (St. Joseph Health System) 4.500% 7/1/18 (4) 10,615 11,439 California Statewide Communities Development Authority Revenue (Sutter Health) 5.000% 8/15/19 530 634 California Statewide Communities Development Authority Revenue (Sutter Health) 5.000% 8/15/20 500 602 California Statewide Communities Development Authority Revenue (Sutter Health) 5.000% 8/15/22 750 906 California Statewide Communities Development Authority Revenue (Sutter Health) 5.250% 8/15/31 7,500 8,595 California Statewide Communities Development Authority Revenue (Sutter Health) 5.000% 8/15/32 11,820 13,299 2 California Statewide Communities Development Authority Revenue (Sutter Health) TOB VRDO 0.170% 9/7/12 4,038 4,038 California Statewide Communities Development Authority Senior Living Revenue (Southern California Presbyterian Homes) 7.000% 11/15/29 2,000 2,277 California Statewide Communities Development Authority Student Housing Revenue (CHF- Irvine LLC - UCI East Campus Apartments Phase II) 5.500% 5/15/26 5,000 5,400 California Statewide Communities Development Authority Student Housing Revenue (CHF- Irvine LLC - UCI East Campus Apartments Phase II) 5.125% 5/15/31 7,000 7,468 Central CA Unified School District GO 5.500% 8/1/29 (12) 3,000 3,484 Central Valley CA Financing Authority Cogeneration Project Revenue (Carson Ice- Gen Project) 5.000% 7/1/17 1,000 1,155 Central Valley CA Financing Authority Cogeneration Project Revenue (Carson Ice- Gen Project) 5.000% 7/1/19 765 906 Central Valley CA Financing Authority Cogeneration Project Revenue (Carson Ice- Gen Project) 5.250% 7/1/20 1,025 1,240 Cerritos CA Community College District GO 0.000% 8/1/20 500 378 Cerritos CA Community College District GO 0.000% 8/1/22 500 338 Cerritos CA Community College District GO 0.000% 8/1/23 500 317 2 Cerritos CA Community College District GO TOB VRDO 0.170% 9/7/12 5,500 5,500 2 Chabot-Las Positas CA Community College District GO TOB VRDO 0.170% 9/7/12 3,000 3,000 Clovis CA Unified School District GO 0.000% 8/1/18 (14) 3,645 3,180 Compton CA Unified School District GO 5.250% 9/1/13 (Prere.) 1,645 1,727 Compton CA Unified School District GO 5.250% 9/1/13 (Prere.) 1,460 1,533 Compton CA Unified School District GO 5.250% 9/1/13 (Prere.) 1,295 1,360 Contra Costa County CA Public Financing Authority Lease Revenue 5.000% 6/1/22 (14) 15,300 16,947 Corona-Norco CA Unified School District GO 0.000% 8/1/20 (12) 1,825 1,437 Corona-Norco CA Unified School District GO 0.000% 8/1/21 (12) 2,010 1,479 Corona-Norco CA Unified School District GO 0.000% 8/1/22 (12) 1,700 1,178 Corona-Norco CA Unified School District GO 0.000% 8/1/23 (12) 1,000 650 Corona-Norco CA Unified School District GO 0.000% 8/1/25 (12) 1,325 778 Corona-Norco CA Unified School District GO 0.000% 8/1/26 (12) 1,530 844 Corona-Norco CA Unified School District GO 0.000% 8/1/27 (12) 1,500 767 Corona-Norco CA Unified School District GO 0.000% 8/1/28 (12) 1,290 624 Culver City CA Redevelopment Agency Tax Allocation Revenue 5.375% 11/1/16 (4) 3,260 3,272 2 Desert CA Community College District GO TOB VRDO 0.170% 9/7/12 3,700 3,700 East Bay CA Municipal Utility District Water System Revenue 5.000% 6/1/30 2,005 2,389 East Bay CA Municipal Utility District Water System Revenue 5.000% 6/1/31 16,020 18,937 2 East Bay CA Municipal Utility District Water System Revenue TOB VRDO 0.150% 9/7/12 4,960 4,960 East Bay CA Regional Park District Revenue 5.000% 9/1/28 4,415 5,191 Eastern California Municipal Water District Water & Sewer COP 5.000% 7/1/26 5,245 5,936 Eastern California Municipal Water District Water & Sewer COP 5.000% 7/1/27 6,220 7,012 Eastern California Municipal Water District Water & Sewer COP 5.000% 7/1/28 1,000 1,125 1 El Camino CA Community College District GO 0.000% 8/1/32 10,000 3,866 1 El Camino CA Community College District GO 0.000% 8/1/33 3,500 1,266 El Dorado CA Irrigation District Revenue 4.500% 3/1/19 (4) 2,000 2,319 El Dorado CA Irrigation District Revenue 4.750% 3/1/20 (4) 1,500 1,769 El Dorado CA Irrigation District Revenue 5.000% 3/1/21 (4) 2,280 2,727 1 El Dorado County CA Community Facilities District No. 92-1 Special Tax Revenue 5.000% 9/1/21 2,000 2,305 Encinitas CA Community Facilities District No. 1 Special Tax Revenue 5.000% 9/1/28 1,000 1,112 Encinitas CA Community Facilities District No. 1 Special Tax Revenue 5.000% 9/1/29 800 885 Fontana CA Public Financing Authority Tax Allocation Revenue 5.000% 10/1/21 (2) 3,335 3,479 Fontana CA Public Financing Authority Tax Allocation Revenue 5.000% 10/1/23 (2) 2,875 2,976 Fontana CA Public Financing Authority Tax Allocation Revenue 5.000% 10/1/24 (2) 3,475 3,588 Fontana CA Public Financing Authority Tax Allocation Revenue 5.000% 10/1/26 (2) 4,480 4,615 Fontana CA Unified School District GO 5.250% 8/1/26 (4) 4,350 4,969 Foothill/Eastern Corridor Agency California Toll Road Revenue 5.250% 1/15/13 (14) 5,000 5,011 Foothill/Eastern Corridor Agency California Toll Road Revenue 5.375% 1/15/15 (14) 5,000 5,009 Fremont CA COP VRDO 0.150% 9/7/12 LOC 30,670 30,670 Fresno CA Sewer Revenue 5.000% 9/1/24 (12) 830 975 2 Fresno CA Sewer Revenue TOB VRDO 0.190% 9/7/12 (12) 5,170 5,170 Golden State Tobacco Securitization Corp. California 5.000% 6/1/13 (Prere.) 1,930 1,999 Golden State Tobacco Securitization Corp. California 5.500% 6/1/13 (Prere.) 5,000 5,198 Golden State Tobacco Securitization Corp. California 5.500% 6/1/13 (Prere.) 7,530 7,828 4 Golden State Tobacco Securitization Corp. California 6.250% 6/1/13 (Prere.) 53,600 55,912 Golden State Tobacco Securitization Corp. California 7.800% 6/1/13 (Prere.) 25,170 26,592 Golden State Tobacco Securitization Corp. California 4.500% 6/1/27 31,715 27,331 Golden State Tobacco Securitization Corp. California 0.000% 6/1/37 20,000 15,867 Grossmont CA Union High School District GO 0.000% 8/1/28 3,210 1,552 Grossmont CA Union High School District GO 0.000% 8/1/29 6,965 3,185 Grossmont-Cuyamaca CA Community College District GO 0.000% 8/1/25 (12) 14,010 8,224 Grossmont-Cuyamaca CA Community College District GO 0.000% 8/1/28 (12) 21,875 10,689 Huntington Beach CA Union High School District GO 5.000% 8/1/27 (4) 3,530 3,769 Inland Empire Tobacco Securitization Authority California Revenue 4.625% 6/1/21 8,295 7,601 Intermodal Container Transfer Facility Joint Power Authority California Revenue (Union Pacific Railroad Co.) 5.125% 11/1/12 (2) 2,540 2,560 Intermodal Container Transfer Facility Joint Power Authority California Revenue (Union Pacific Railroad Co.) 5.125% 11/1/13 (2) 1,870 1,967 Irvine CA Public Facilities & Infrastructure Authority Assessment Revenue 4.600% 9/2/15 (2) 2,515 2,515 Irvine CA Public Facilities & Infrastructure Authority Assessment Revenue 4.700% 9/2/16 (2) 2,605 2,605 Irvine CA Public Facilities & Infrastructure Authority Assessment Revenue VRDO 0.190% 9/4/12 LOC 1,900 1,900 Irvine CA Reassessment District No. 05-21 Improvement Revenue VRDO 0.190% 9/4/12 LOC 5,300 5,300 Irvine CA Reassessment District No. 12-1 Improvement Revenue 4.000% 9/2/18 1,350 1,488 Irvine CA Reassessment District No. 12-1 Improvement Revenue 4.000% 9/2/19 2,000 2,185 Irvine CA Reassessment District No. 12-1 Improvement Revenue 4.000% 9/2/20 1,000 1,086 Irvine CA Reassessment District No. 12-1 Improvement Revenue 4.000% 9/2/21 1,750 1,885 Irvine CA Reassessment District No. 12-1 Improvement Revenue 5.000% 9/2/23 400 461 Irvine CA Reassessment District No. 85-7A Improvement Revenue VRDO 0.190% 9/4/12 LOC 970 970 Irvine CA Unified School District Financing Authority Special Tax Revenue 5.000% 9/1/25 (2) 8,645 9,085 Kaweah CA Delta Health Care District Revenue 4.000% 6/1/14 2,000 2,098 Kaweah CA Delta Health Care District Revenue 4.000% 6/1/15 1,750 1,870 Kaweah CA Delta Health Care District Revenue 4.000% 6/1/16 2,500 2,705 Kaweah CA Delta Health Care District Revenue 5.000% 6/1/17 1,110 1,257 Kaweah CA Delta Health Care District Revenue 5.000% 6/1/18 3,255 3,701 Kaweah CA Delta Health Care District Revenue 5.000% 6/1/19 3,415 3,874 Kaweah CA Delta Health Care District Revenue 5.000% 6/1/20 1,585 1,799 Kaweah CA Delta Health Care District Revenue 5.000% 6/1/21 1,755 1,996 Kaweah CA Delta Health Care District Revenue 5.000% 6/1/22 3,950 4,493 Kings River Conservation District California COP 5.000% 5/1/13 2,315 2,378 Kings River Conservation District California COP 5.000% 5/1/14 3,500 3,712 Kings River Conservation District California COP 5.000% 5/1/15 (ETM) 2,590 2,911 Kings River Conservation District California COP 5.000% 5/1/15 1,755 1,917 Loma Linda CA Hospital Revenue (Loma Linda University) 5.000% 12/1/18 8,665 9,038 Long Beach CA Community College District GO 0.000% 6/1/29 (4) 6,380 2,974 Long Beach CA Finance Authority Lease Revenue 6.000% 11/1/17 (2) 3,235 3,467 Long Beach CA Finance Authority Natural Gas Purchase Revenue 5.250% 11/15/20 3,000 3,293 Long Beach CA Finance Authority Natural Gas Purchase Revenue 1.701% 11/15/25 16,845 12,808 Long Beach CA Finance Authority Natural Gas Purchase Revenue 1.721% 11/15/26 10,025 7,522 Long Beach CA Unified School District GO 5.000% 8/1/29 7,760 9,148 Long Beach CA Unified School District GO 5.000% 8/1/30 5,000 5,852 Los Angeles CA Community College District GO 5.000% 8/1/21 (4) 10,000 11,235 Los Angeles CA Community College District GO 5.000% 8/1/24 6,500 7,751 Los Angeles CA Community College District GO 5.000% 8/1/25 5,000 5,922 Los Angeles CA Community College District GO 5.500% 8/1/25 5,000 6,137 Los Angeles CA Community College District GO 5.000% 8/1/27 6,960 8,218 Los Angeles CA Community College District GO 5.000% 8/1/27 4,250 4,980 Los Angeles CA Community College District GO 5.000% 8/1/31 (4) 5,000 5,593 Los Angeles CA Community College District GO 5.000% 8/1/32 (4) 5,000 5,645 2 Los Angeles CA Community College District GO TOB VRDO 0.170% 9/7/12 5,200 5,200 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/13 (14) 10,500 10,845 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/24 4,000 4,525 Los Angeles CA Department of Airports International Airport Revenue 5.250% 5/15/25 3,000 3,415 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/26 4,000 4,718 Los Angeles CA Department of Airports International Airport Revenue 5.250% 5/15/28 10,000 11,924 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/29 4,385 4,994 Los Angeles CA Department of Airports International Airport Revenue 5.250% 5/15/29 10,000 11,839 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/30 1,835 2,080 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/22 10,000 12,441 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/22 1,000 1,272 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/23 (4) 20,605 23,018 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/23 1,335 1,606 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/23 5,605 7,068 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/24 2,770 3,318 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/25 5,000 6,199 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/26 2,000 2,346 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/26 2,350 2,739 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/26 1,500 1,849 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/27 5,000 5,855 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/27 1,655 1,908 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/28 2,000 2,297 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/29 1,670 1,911 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/32 (2) 1,940 2,212 2 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.190% 9/4/12 4,100 4,100 2 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.190% 9/4/12 6,030 6,030 Los Angeles CA Department of Water & Power Revenue VRDO 0.140% 9/4/12 1,800 1,800 Los Angeles CA Department of Water & Power Revenue VRDO 0.170% 9/7/12 12,000 12,000 Los Angeles CA GO 5.000% 9/1/14 (Prere.) 4,055 4,435 Los Angeles CA GO 5.000% 9/1/22 10,000 12,333 Los Angeles CA GO 5.000% 9/1/28 5,850 6,898 Los Angeles CA GO 5.000% 9/1/29 5,850 6,863 Los Angeles CA GO 5.000% 9/1/30 5,850 6,832 Los Angeles CA Harbor Department Revenue 5.000% 8/1/23 2,250 2,763 Los Angeles CA Harbor Department Revenue 5.000% 8/1/25 3,795 4,591 Los Angeles CA Municipal Improvement Corp. Lease Revenue (Figueroa Plaza) 5.000% 8/1/14 (Prere.) 345 375 Los Angeles CA Municipal Improvement Corp. Lease Revenue (Figueroa Plaza) 5.000% 8/1/28 (14)(3) 8,635 9,021 Los Angeles CA Municipal Improvement Corp. Lease Revenue (Police Headquarters Facility) 5.000% 1/1/21 (14) 10,830 11,860 Los Angeles CA Municipal Improvement Corp. Lease Revenue (Police Headquarters Facility) 5.000% 1/1/22 (14) 6,500 7,060 Los Angeles CA Municipal Improvement Corp. Lease Revenue (Police Headquarters Facility) 5.000% 1/1/23 (14) 14,700 15,892 Los Angeles CA TRAN 2.000% 6/27/13 34,000 34,505 Los Angeles CA Unified School District GO 5.000% 7/1/13 (Prere.) 3,900 4,055 Los Angeles CA Unified School District GO 5.000% 7/1/13 (4) 4,650 4,835 Los Angeles CA Unified School District GO 5.000% 7/1/13 (Prere.) 5,000 5,199 Los Angeles CA Unified School District GO 5.000% 7/1/13 (Prere.) 3,000 3,120 Los Angeles CA Unified School District GO 6.000% 7/1/13 (3) 3,745 3,922 Los Angeles CA Unified School District GO 5.000% 7/1/14 (ETM) 5,000 5,433 Los Angeles CA Unified School District GO 5.000% 7/1/14 5,000 5,420 Los Angeles CA Unified School District GO 6.000% 7/1/14 (3) 1,440 1,585 Los Angeles CA Unified School District GO 5.000% 7/1/15 6,350 7,139 Los Angeles CA Unified School District GO 5.000% 7/1/16 (3) 2,000 2,325 Los Angeles CA Unified School District GO 5.000% 7/1/17 (4) 3,515 4,198 Los Angeles CA Unified School District GO 5.500% 7/1/17 (3) 2,800 3,410 Los Angeles CA Unified School District GO 5.000% 7/1/18 (2) 4,000 4,634 Los Angeles CA Unified School District GO 5.000% 7/1/18 8,360 10,134 Los Angeles CA Unified School District GO 5.000% 7/1/18 (2) 5,000 5,946 Los Angeles CA Unified School District GO 5.000% 7/1/19 (3) 5,000 5,778 Los Angeles CA Unified School District GO 5.000% 7/1/19 (3) 5,000 5,395 Los Angeles CA Unified School District GO 5.000% 7/1/20 (2) 14,135 16,277 Los Angeles CA Unified School District GO 5.000% 7/1/20 (3) 5,000 5,758 Los Angeles CA Unified School District GO 5.000% 7/1/20 (3) 10,000 11,516 Los Angeles CA Unified School District GO 5.000% 7/1/21 (2) 15,940 18,291 Los Angeles CA Unified School District GO 5.000% 7/1/22 (2) 16,760 19,164 Los Angeles CA Unified School District GO 4.500% 7/1/23 (4) 30,825 34,694 Los Angeles CA Unified School District GO 5.000% 7/1/23 (2) 6,000 6,935 Los Angeles CA Unified School District GO 5.000% 7/1/23 (4) 12,975 14,997 Los Angeles CA Unified School District GO 5.000% 7/1/24 (4) 17,210 19,892 Los Angeles CA Unified School District GO 5.000% 7/1/25 (2) 10,235 11,575 Los Angeles CA Unified School District GO 5.000% 7/1/25 7,000 8,359 Los Angeles CA Unified School District GO 5.250% 7/1/25 1,600 1,890 Los Angeles CA Unified School District GO 4.500% 7/1/26 (2) 10,000 11,054 Los Angeles CA Unified School District GO 5.000% 7/1/26 5,710 6,615 Los Angeles CA Unified School District GO 5.000% 7/1/27 1,595 1,840 Los Angeles CA Unified School District GO 5.000% 7/1/27 8,375 9,870 Los Angeles CA Unified School District GO 4.500% 1/1/28 (14) 7,725 8,405 Los Angeles CA Unified School District GO 5.000% 1/1/28 8,395 9,846 Los Angeles CA Unified School District GO 5.000% 7/1/28 (2) 7,845 8,791 Los Angeles CA Unified School District GO 5.250% 7/1/28 5,000 5,957 Los Angeles CA Unified School District GO 5.000% 7/1/30 (2) 6,485 7,249 Los Angeles CA Wastewater System Revenue 5.000% 6/1/20 3,000 3,717 Los Angeles CA Wastewater System Revenue 5.000% 6/1/26 13,045 15,821 Los Angeles CA Wastewater System Revenue VRDO 0.170% 9/7/12 LOC 28,600 28,600 Los Angeles County CA Capital Asset Leasing Corp. Revenue 6.000% 12/1/13 (2) 2,760 2,878 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 4.000% 7/1/13 3,910 4,035 1 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/15 3,300 3,608 1 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/16 3,250 3,672 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/17 (4) 10,000 10,394 1 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/20 6,000 7,184 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/20 4,000 4,960 1 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/21 3,000 3,610 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/22 5,075 6,436 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/22 10,000 12,551 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/23 10,000 12,459 2 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue TOB VRDO 0.190% 9/4/12 14,400 14,400 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 12/1/14 (14) 24,180 26,146 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 12/1/15 (14) 8,940 9,941 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 12/1/19 (14) 4,860 5,382 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 12/1/20 (14) 5,000 5,537 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 12/1/21 (14) 6,460 7,127 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 12/1/22 (14) 6,790 7,492 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 12/1/23 (14) 2,175 2,387 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 12/1/24 (14) 3,095 3,397 Los Angeles County CA Public Works Financing Authority Revenue (Regional Park & Open Space District) 5.250% 10/1/17 (4) 1,000 1,223 Los Angeles County CA Schools Regionalized Business Services Corp. COP 0.000% 8/1/13 (ETM) 2,010 1,950 Los Angeles County CA TRAN 2.000% 6/28/13 10,000 10,151 Los Angeles County CA Unified School District GO 5.000% 7/1/21 12,500 15,431 M-S-R California Energy Authority Revenue 7.000% 11/1/34 7,000 9,307 Marysville CA Revenue (Fremont-Rideout Health Group) 5.250% 1/1/23 1,035 1,172 Marysville CA Revenue (Fremont-Rideout Health Group) 5.250% 1/1/25 2,630 2,944 Marysville CA Revenue (Fremont-Rideout Health Group) 5.250% 1/1/28 1,500 1,644 Metropolitan Water District of Southern California Revenue 5.000% 7/1/17 15,000 18,096 Metropolitan Water District of Southern California Revenue 5.000% 7/1/18 20,000 24,656 Metropolitan Water District of Southern California Revenue 5.000% 7/1/20 4,000 5,053 Metropolitan Water District of Southern California Revenue 5.000% 10/1/26 6,000 7,406 Metropolitan Water District of Southern California Revenue 5.000% 10/1/30 8,585 10,494 Metropolitan Water District of Southern California Revenue 5.000% 1/1/31 1,150 1,307 Metropolitan Water District of Southern California Revenue 5.000% 7/1/31 2,930 3,387 Metropolitan Water District of Southern California Revenue 5.000% 10/1/31 11,065 13,441 Metropolitan Water District of Southern California Revenue 5.000% 10/1/32 9,965 12,057 Metropolitan Water District of Southern California Revenue PUT 2.500% 10/1/14 5,000 5,178 3 Metropolitan Water District of Southern California Revenue PUT 0.520% 5/1/15 10,000 10,000 Metropolitan Water District of Southern California Revenue VRDO 0.170% 9/7/12 610 610 2 Metropolitan Water District of Southern California Water Revenue TOB VRDO 0.190% 9/4/12 1,300 1,300 Modesto CA Irrigation District COP 5.000% 7/1/13 (Prere.) 3,165 3,291 Modesto CA Irrigation District COP 5.000% 10/1/21 (2) 2,030 2,216 Modesto CA Irrigation District COP 5.000% 10/1/22 (2) 2,515 2,727 Modesto CA Irrigation District COP 5.000% 10/1/23 (2) 2,645 2,860 Modesto CA Irrigation District COP 5.000% 7/1/27 3,855 4,211 Modesto CA Irrigation District Financing Authority Revenue (Domestic Water Project) 5.125% 9/1/15 (2) 4,365 4,382 Mount Diablo CA Unified School District GO 5.000% 8/1/24 1,555 1,874 New Haven CA Unified School District GO 12.000% 8/1/15 (4) 2,905 3,841 Newport Beach CA Revenue (Hoag Memorial Hospital Presbyterian) 5.875% 12/1/30 5,150 6,413 Newport Beach CA Revenue (Hoag Memorial Hospital Presbyterian) PUT 5.000% 2/7/13 5,000 5,096 Newport Beach CA Revenue (Hoag Memorial Hospital Presbyterian) VRDO 0.160% 9/7/12 LOC 11,750 11,750 Newport Mesa CA Unified School District GO 0.000% 8/1/29 4,000 1,922 Newport Mesa CA Unified School District GO 0.000% 8/1/30 3,000 1,368 Newport Mesa CA Unified School District GO 0.000% 8/1/31 1,500 649 Newport Mesa CA Unified School District GO 0.000% 8/1/32 14,000 5,759 Northern California Gas Authority No. 1 Revenue 0.759% 7/1/13 9,845 9,820 Northern California Gas Authority No. 1 Revenue 0.909% 7/1/17 23,385 21,772 Northern California Power Agency Capital Facilities Revenue 5.000% 8/1/20 1,000 1,186 Northern California Power Agency Revenue (Hydroelectric Project) 5.000% 7/1/16 1,745 2,023 Northern California Power Agency Revenue (Hydroelectric Project) 5.000% 7/1/17 3,290 3,897 Northern California Power Agency Revenue (Hydroelectric Project) 5.000% 7/1/19 1,500 1,824 Northern California Power Agency Revenue (Hydroelectric Project) 5.000% 7/1/20 3,500 4,183 Northern California Power Agency Revenue (Hydroelectric Project) 5.000% 7/1/21 2,500 2,957 Northern California Power Agency Revenue (Hydroelectric Project) 5.000% 7/1/22 3,395 3,977 Northern California Power Agency Revenue (Hydroelectric Project) 5.000% 7/1/28 5,000 5,921 Northern California Power Agency Revenue (Hydroelectric Project) 5.000% 7/1/29 3,000 3,530 Northern California Power Agency Revenue (Hydroelectric Project) 5.000% 7/1/30 1,605 1,878 Northern California Power Agency Revenue (Hydroelectric Project) 5.000% 7/1/31 1,600 1,862 Oakland CA GO 5.000% 1/15/31 3,000 3,380 Oakland CA Joint Powers Financing Authority Lease Revenue (Administration Buildings) 5.000% 8/1/23 (12) 5,000 5,576 Oakland CA Joint Powers Financing Authority Lease Revenue (Administration Buildings) 5.000% 8/1/24 (12) 3,695 4,127 Oakland CA Joint Powers Financing Authority Lease Revenue (Administration Buildings) 5.000% 8/1/25 (12) 5,405 6,005 Oakland CA Joint Powers Financing Authority Lease Revenue (Administration Buildings) 5.000% 8/1/26 (12) 4,190 4,636 Oakland CA Joint Powers Financing Authority Lease Revenue (Convention Center) 5.500% 10/1/12 (2) 3,000 3,008 Oakland CA Joint Powers Financing Authority Lease Revenue (Convention Center) 5.500% 10/1/13 (2) 1,500 1,548 Oakland CA Redevelopment Agency Tax Allocation Revenue (Central District Project) 5.500% 9/1/13 (14) 3,990 4,063 Oakland CA Redevelopment Agency Tax Allocation Revenue (Central District Project) 5.500% 9/1/15 (14) 3,790 3,863 Oakland CA Redevelopment Agency Tax Allocation Revenue (Central District Project) 5.500% 9/1/16 (14) 6,210 6,323 Oakland CA Redevelopment Agency Tax Allocation Revenue (Central District Project) 5.000% 9/1/20 (2) 12,870 13,121 Oakland CA Unified School District GO 5.000% 8/1/19 (4) 13,425 14,832 1 Ohlone CA Community College District GO 5.000% 8/1/22 750 941 1 Ohlone CA Community College District GO 5.000% 8/1/23 1,500 1,856 Ohlone CA Community College District GO 5.000% 8/1/31 1,770 2,051 Orange County CA Airport Revenue 5.000% 7/1/17 (4) 1,725 1,784 Orange County CA Development Agency Tax Allocation Revenue 5.250% 9/1/14 (14) 1,415 1,419 Orange County CA Development Agency Tax Allocation Revenue 5.250% 9/1/15 (14) 1,485 1,489 Orange County CA Development Agency Tax Allocation Revenue 5.375% 9/1/16 (14) 1,570 1,574 Orange County CA Water District COP 5.000% 8/15/29 6,925 7,995 Palm Springs CA Unified School District GO 5.000% 8/1/28 1,000 1,189 Palm Springs CA Unified School District GO 5.000% 8/1/29 1,500 1,773 Palm Springs CA Unified School District GO 5.000% 8/1/30 1,500 1,763 Palm Springs CA Unified School District GO 5.000% 8/1/31 1,500 1,750 Palo Alto CA Improvement Revenue (University Avenue Area Parking) 4.000% 9/2/19 1,000 1,072 Palo Alto CA Improvement Revenue (University Avenue Area Parking) 4.000% 9/2/20 250 265 Palo Alto CA Improvement Revenue (University Avenue Area Parking) 4.000% 9/2/21 400 419 Palo Alto CA Improvement Revenue (University Avenue Area Parking) 5.000% 9/2/27 1,000 1,095 Palo Alto CA Unified School District GO 0.000% 8/1/24 15,890 10,592 Palomar Pomerado Health California COP 6.625% 11/1/29 5,000 5,657 Palomar Pomerado Health California GO 0.000% 8/1/22 (14) 3,000 2,061 Palomar Pomerado Health System California Revenue 5.375% 11/1/12 (14) 7,080 7,094 Pasadena CA Unified School District GO 5.000% 5/1/30 1,350 1,587 Pasadena CA Unified School District GO 5.000% 5/1/31 1,500 1,756 Pasadena CA Unified School District GO 5.000% 5/1/32 2,000 2,332 Pittsburg CA Redevelopment Agency Tax Allocation Revenue (Los Medanos Community Development Project) VRDO 0.180% 9/4/12 LOC 2,515 2,515 Pomona CA Single Family Mortgage Revenue 7.600% 5/1/23 (ETM) 9,980 13,302 Port of Oakland CA Revenue 5.000% 11/1/20 (14) 4,825 5,386 Port of Oakland CA Revenue 5.000% 11/1/26 (14) 9,800 10,730 Poway CA Unified School District GO 4.000% 9/1/16 250 272 Poway CA Unified School District GO 0.000% 8/1/17 2,000 1,826 Poway CA Unified School District GO 4.000% 9/1/17 250 274 Poway CA Unified School District GO 0.000% 8/1/18 4,565 3,954 Poway CA Unified School District GO 4.000% 9/1/18 450 493 Poway CA Unified School District GO 0.000% 8/1/19 5,425 4,424 Poway CA Unified School District GO 5.000% 9/1/19 1,015 1,169 Poway CA Unified School District GO 0.000% 8/1/20 3,280 2,562 Poway CA Unified School District GO 5.000% 9/1/20 625 722 Poway CA Unified School District GO 5.000% 9/1/21 325 373 Poway CA Unified School District GO 5.000% 9/1/22 460 527 Poway CA Unified School District GO 5.000% 9/1/23 1,575 1,760 Poway CA Unified School District GO 5.000% 8/1/26 5,125 6,172 Poway CA Unified School District GO 5.000% 9/1/26 1,000 1,102 Poway CA Unified School District GO 0.000% 8/1/28 9,070 4,384 Poway CA Unified School District GO 5.000% 9/1/29 1,210 1,315 Poway CA Unified School District GO 5.000% 9/1/30 2,570 2,780 Rancho Cucamonga CA Redevelopment Agency Tax Allocation Revenue (Rancho Redevelopment Project) 5.000% 9/1/15 (2) 2,835 3,062 Rancho Cucamonga CA Redevelopment Agency Tax Allocation Revenue (Rancho Redevelopment Project) 5.000% 9/1/16 (2) 5,100 5,488 Rancho Mirage CA Joint Powers Financing Authority Revenue (Eisenhower Medical Center) 5.000% 7/1/27 12,000 12,397 Riverside CA Electric Revenue 5.000% 10/1/24 (4) 1,000 1,142 Riverside CA Electric Revenue 5.000% 10/1/25 (4) 2,000 2,268 Riverside CA Electric Revenue 5.000% 10/1/26 (4) 2,500 2,822 Riverside CA Electric Revenue 5.000% 10/1/27 (4) 3,570 4,015 2 Riverside CA Electric Revenue TOB VRDO 0.190% 9/4/12 4,795 4,795 Riverside CA Electric Revenue VRDO 0.180% 9/7/12 LOC 12,200 12,200 Riverside CA Unified School District Financing Authority Revenue 5.000% 9/1/25 1,555 1,748 Riverside CA Unified School District Financing Authority Revenue 5.000% 9/1/26 1,615 1,801 Riverside CA Unified School District Financing Authority Revenue 5.000% 9/1/27 1,710 1,905 Riverside County CA Asset Leasing Corp. Leasehold Revenue (Riverside County Hospital Project) 5.000% 6/1/15 3,000 3,315 Riverside County CA Asset Leasing Corp. Leasehold Revenue (Riverside County Hospital Project) 5.000% 6/1/19 3,660 4,285 Riverside County CA Transportation Commission Sales Tax Revenue VRDO 0.150% 9/7/12 5,825 5,825 Rocklin CA Unified School District GO 0.000% 8/1/23 (14) 7,030 4,528 Rocklin CA Unified School District GO 0.000% 8/1/24 (14) 2,965 1,817 Roseville CA Electric System Revenue 5.000% 2/1/30 6,120 6,881 Roseville CA Natural Gas Financing Authority Gas Revenue 5.000% 2/15/18 4,180 4,554 Roseville CA Natural Gas Financing Authority Gas Revenue 5.000% 2/15/19 10,000 10,873 Roseville CA Natural Gas Financing Authority Gas Revenue 5.000% 2/15/20 2,000 2,161 Sacramento CA Cogeneration Authority Revenue 5.000% 7/1/17 1,250 1,467 Sacramento CA Cogeneration Authority Revenue 5.000% 7/1/18 725 866 Sacramento CA Cogeneration Authority Revenue 5.000% 7/1/19 1,155 1,391 Sacramento CA Cogeneration Authority Revenue 5.250% 7/1/20 1,250 1,540 Sacramento CA Cogeneration Authority Revenue 5.250% 7/1/21 1,000 1,242 Sacramento CA Financing Authority Lease Revenue 5.375% 12/1/12 (Prere.) 4,395 4,452 Sacramento CA Financing Authority Lease Revenue 5.000% 11/1/14 (14) 2,235 2,308 Sacramento CA Financing Authority Lease Revenue 5.375% 12/1/14 (4) 1,630 1,650 Sacramento CA Financing Authority Lease Revenue 5.000% 12/1/19 (14) 12,860 14,045 Sacramento CA Financing Authority Lease Revenue 5.000% 12/1/20 (14) 13,670 14,887 Sacramento CA Municipal Utility District Financing Authority Revenue 5.000% 7/1/21 (14) 7,710 8,357 Sacramento CA Municipal Utility District Revenue 5.000% 7/1/17 (14) 4,000 4,432 Sacramento CA Municipal Utility District Revenue 5.250% 7/1/24 (2) 10,085 12,555 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/24 (4) 7,550 8,728 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/24 2,660 3,289 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/25 (4) 15,275 17,531 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/25 5,455 6,675 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/26 (4) 5,000 5,713 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/30 6,435 7,542 Sacramento CA Transportation Authority Sales Tax Revenue 5.000% 10/1/21 2,300 2,897 Sacramento County CA Airport Revenue 5.000% 7/1/23 (4) 2,000 2,261 Sacramento County CA Airport Revenue 5.000% 7/1/24 (4) 2,500 2,816 Sacramento County CA Airport Revenue 5.000% 7/1/24 (4) 1,785 2,023 Sacramento County CA Airport Revenue 5.000% 7/1/28 1,250 1,425 Sacramento County CA Airport Revenue 5.000% 7/1/30 3,615 4,087 Sacramento County CA Sanitation Districts Financing Authority Revenue 5.000% 12/1/21 (14) 1,850 2,121 Sacramento County CA Sanitation Districts Financing Authority Revenue 5.000% 12/1/22 (14) 5,495 6,290 Sacramento County CA Sanitation Districts Financing Authority Revenue 5.000% 12/1/23 (14) 7,030 8,033 Sacramento County CA Water Financing Authority Revenue (Agency Zones 40 & 41) 5.000% 6/1/13 (Prere.) 1,235 1,279 San Bernardino County CA Justice Center & Airport COP 5.000% 7/1/14 (14) 5,585 5,832 San Bernardino County CA Medical Center COP 5.500% 8/1/17 (14) 3,540 3,733 San Bernardino County CA Medical Center COP 6.500% 8/1/17 (14) 3,800 4,077 San Bernardino County CA Medical Center COP 5.500% 8/1/22 (14) 8,940 10,270 San Bernardino County CA Transportation Authority Revenue 5.000% 3/1/31 3,355 3,967 San Diego CA Community College District GO 5.000% 8/1/23 10,000 12,793 San Diego CA Community College District GO 5.000% 8/1/28 4,000 4,873 San Diego CA Community College District GO 5.000% 8/1/29 5,000 5,923 San Diego CA Community College District GO 5.000% 8/1/30 8,670 10,203 San Diego CA Community College District GO 5.000% 8/1/30 9,830 11,568 San Diego CA Community College District GO 5.000% 8/1/31 3,380 3,957 San Diego CA Community College District GO 5.000% 8/1/32 2,000 2,338 2 San Diego CA Community College District GO TOB VRDO 0.180% 9/7/12 3,290 3,290 San Diego CA Community Facilities District No. 1 (Miramar Ranch North) Special Tax Revenue 4.000% 9/1/17 500 557 San Diego CA Community Facilities District No. 1 (Miramar Ranch North) Special Tax Revenue 4.000% 9/1/18 3,260 3,641 San Diego CA Community Facilities District No. 1 (Miramar Ranch North) Special Tax Revenue 5.000% 9/1/20 3,470 4,121 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.000% 5/15/24 3,000 3,573 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.250% 5/15/25 2,000 2,401 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.000% 5/15/27 6,000 7,038 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.250% 5/15/27 5,000 6,012 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.000% 5/15/28 1,825 2,122 San Diego CA Public Facilities Financing Authority Water Revenue 5.000% 8/1/27 4,215 4,933 San Diego CA Public Facilities Financing Authority Water Revenue 5.125% 8/1/28 5,000 5,895 San Diego CA Public Facilities Financing Authority Water Revenue 5.250% 8/1/28 5,355 6,407 San Diego CA Public Facilities Financing Authority Water Revenue 5.000% 8/1/32 4,190 4,900 San Diego CA Unified School District GO 0.000% 7/1/14 (14) 3,400 3,350 San Diego CA Unified School District GO 0.000% 7/1/18 (14) 9,500 8,195 San Diego CA Unified School District GO 5.500% 7/1/20 (4) 9,490 12,056 San Diego CA Unified School District GO 5.500% 7/1/22 (4) 12,790 16,569 San Diego CA Unified School District GO 5.500% 7/1/23 (4) 4,210 5,493 San Diego CA Unified School District GO 0.000% 7/1/26 8,425 4,577 San Diego CA Unified School District GO 5.500% 7/1/26 (4) 7,490 9,841 San Diego CA Unified School District GO 0.000% 7/1/27 8,500 4,361 San Diego CA Unified School District GO 0.000% 7/1/28 8,000 3,882 San Diego CA Unified School District GO 0.000% 7/1/29 3,250 1,492 San Diego CA Unified School District GO 0.000% 7/1/30 2,500 1,088 San Diego CA Unified School District GO 0.000% 7/1/30 9,985 4,345 San Diego County CA COP 5.000% 2/1/22 (2) 2,000 2,186 San Diego County CA COP VRDO 0.220% 9/7/12 LOC 14,970 14,970 San Diego County CA Regional Airport Authority Revenue 5.000% 7/1/25 9,000 10,459 San Diego County CA Regional Airport Authority Revenue 5.000% 7/1/26 3,000 3,450 San Diego County CA Regional Airport Authority Revenue 5.000% 7/1/28 3,000 3,396 San Diego County CA Regional Building Authority Lease Revenue (County Operations Center & Annex Redevelopment Project) 5.000% 2/1/23 4,285 4,926 San Diego County CA Regional Building Authority Lease Revenue (County Operations Center & Annex Redevelopment Project) 5.000% 2/1/25 4,820 5,468 San Diego County CA Regional Building Authority Lease Revenue (County Operations Center & Annex Redevelopment Project) 5.250% 2/1/26 1,140 1,303 San Diego County CA Regional Building Authority Lease Revenue (County Operations Center & Annex Redevelopment Project) 5.000% 2/1/27 2,420 2,713 San Diego County CA Regional Building Authority Lease Revenue (County Operations Center & Annex Redevelopment Project) 5.500% 2/1/28 5,780 6,636 San Diego County CA Water Authority Financing Agency Water Revenue 5.000% 5/1/27 2,000 2,382 San Diego County CA Water Authority Revenue 5.000% 5/1/30 5,000 5,870 San Diego County CA Water Authority Revenue COP 5.250% 5/1/15 (14) 6,215 6,968 San Diego County CA Water Authority Revenue COP 5.250% 5/1/16 (14) 7,880 9,144 San Diego County CA Water Authority Revenue COP 5.250% 5/1/21 (14) 6,725 8,520 San Diego County CA Water Authority Revenue COP 5.250% 5/1/22 (14) 7,075 9,049 San Francisco CA Bay Area Rapid Transit District Sales Tax Revenue 5.000% 7/1/23 9,560 11,526 San Francisco CA City & County GO 5.000% 6/15/21 7,450 9,400 San Francisco CA City & County GO 5.000% 6/15/22 2,595 3,271 San Francisco CA City & County GO 5.000% 6/15/23 4,000 5,000 San Francisco CA City & County International Airport Revenue 5.250% 5/1/20 (14) 5,000 6,180 San Francisco CA City & County International Airport Revenue 5.000% 5/1/21 5,000 6,009 San Francisco CA City & County International Airport Revenue 5.000% 5/1/22 5,000 5,932 San Francisco CA City & County International Airport Revenue 5.000% 5/1/24 (14) 10,000 11,146 San Francisco CA City & County International Airport Revenue 5.000% 5/1/25 (14) 2,000 2,229 San Francisco CA City & County International Airport Revenue 5.250% 5/1/26 22,000 25,812 San Francisco CA City & County International Airport Revenue 5.000% 5/1/27 (14) 13,075 14,685 San Francisco CA City & County International Airport Revenue 5.000% 5/1/28 7,500 8,826 San Francisco CA City & County International Airport Revenue 5.000% 5/1/30 5,940 6,831 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/12 (Prere.) 4,865 4,904 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/26 2,995 3,520 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/28 1,000 1,167 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/29 10,000 11,616 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/29 2,960 3,438 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/29 11,000 13,022 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/29 6,530 7,800 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/30 2,705 3,131 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/30 10,335 12,198 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/31 5,730 6,791 San Francisco CA City & County Unified School District GO 5.000% 6/15/31 7,965 9,183 San Joaquin County CA Delta Community College District Election GO 0.000% 8/1/26 (4) 15,500 7,547 San Joaquin County CA Delta Community College District Election GO 0.000% 8/1/27 (4) 15,500 7,017 San Joaquin Hills CA Transportation Corridor Agency Toll Road Revenue 0.000% 1/15/14 (14) 5,500 5,251 San Joaquin Hills CA Transportation Corridor Agency Toll Road Revenue 0.000% 1/15/15 (14) 1,920 1,764 San Joaquin Hills CA Transportation Corridor Agency Toll Road Revenue 0.000% 1/1/23 (ETM) 16,000 12,749 San Joaquin Hills CA Transportation Corridor Agency Toll Road Revenue 0.000% 1/15/24 (14) 7,000 3,775 San Joaquin Hills CA Transportation Corridor Agency Toll Road Revenue 0.000% 1/1/25 (ETM) 17,750 13,161 San Jose CA Airport Revenue 5.375% 3/1/13 (4) 4,945 4,965 San Jose CA Airport Revenue 5.375% 3/1/14 (4) 7,550 7,580 San Jose CA Airport Revenue 5.375% 3/1/15 (4) 7,950 7,980 San Jose CA Airport Revenue 5.000% 3/1/24 (2) 2,035 2,216 San Jose CA Airport Revenue 5.000% 3/1/25 (2) 3,385 3,669 San Jose CA Airport Revenue 5.000% 3/1/26 (2) 3,850 4,158 San Jose CA Financing Authority Lease Revenue 5.000% 9/1/13 (14) 9,570 9,604 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.250% 8/1/13 (14) 5,000 5,092 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.250% 8/1/14 (14) 5,000 5,155 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.000% 8/1/21 1,270 1,317 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.000% 8/1/23 1,140 1,159 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.000% 8/1/24 (14) 16,360 16,530 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.000% 8/1/25 (14) 11,505 11,599 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.125% 8/1/25 570 579 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.250% 8/1/26 800 816 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.375% 8/1/29 1,355 1,382 2 San Marcos CA Public Facilities Authority Tax Allocation Revenue TOB VRDO 0.180% 9/4/12 LOC 9,250 9,250 San Marcos CA Unified School District GO 0.000% 8/1/30 2,000 845 San Marcos CA Unified School District GO 0.000% 8/1/31 2,000 799 San Marcos CA Unified School District GO 0.000% 8/1/32 2,500 946 San Mateo CA Union High School District GO 0.000% 9/1/13 (14) 1,715 1,708 San Mateo CA Union High School District GO 0.000% 9/1/14 (14) 1,500 1,480 San Mateo County CA Community College District GO 5.375% 9/1/12 (Prere.) 1,300 1,300 San Mateo County CA Community College District GO 0.000% 9/1/21 (14) 4,645 3,541 San Mateo County CA Community College District GO 0.000% 9/1/22 (14) 5,675 4,067 San Mateo County CA Community College District GO 0.000% 9/1/24 (14) 2,825 1,814 San Mateo County CA Community College District GO 0.000% 9/1/25 (14) 4,000 2,432 San Mateo County CA Community College District GO 5.000% 9/1/26 3,170 3,642 2 San Mateo County CA Community College District GO TOB VRDO 0.170% 9/7/12 10,160 10,160 2 San Mateo County CA Community College District GO TOB VRDO 0.200% 9/7/12 10,280 10,280 San Mateo County CA Joint Powers Financing Authority Lease Revenue (Youth Services Campus) 4.625% 7/15/25 2,455 2,690 San Mateo County CA Joint Powers Financing Authority Lease Revenue (Youth Services Campus) 5.250% 7/15/28 2,000 2,264 San Ramon Valley CA Unified School District GO 4.000% 8/1/19 10,050 11,809 San Ramon Valley CA Unified School District GO 4.000% 8/1/21 10,000 11,776 Santa Ana CA Community Redevelopment Agency Tax Allocation Revenue (South Main Street) 5.000% 9/1/18 (14) 2,685 2,736 Santa Clara CA Electric Revenue 5.250% 7/1/18 (14) 1,720 1,789 Santa Clara CA Electric Revenue 5.000% 7/1/30 1,000 1,140 Santa Clara CA Electric Revenue 5.250% 7/1/32 2,500 2,879 Santa Clara CA Unified School District GO 5.000% 7/1/28 3,775 4,425 Santa Clara CA Unified School District GO 5.000% 7/1/29 4,115 4,798 Santa Clara CA Unified School District GO 5.000% 7/1/30 4,405 5,106 Santa Clara CA Unified School District GO 5.000% 7/1/31 4,715 5,429 Santa Clara County CA Financing Authority Lease Revenue (Multiple Facilities Projects) 5.000% 11/15/17 11,540 13,769 Santa Clara County CA Financing Authority Lease Revenue (Multiple Facilities Projects) 5.000% 11/15/18 7,920 9,597 Santa Clara County CA Financing Authority Lease Revenue (Multiple Facilities Projects) 5.000% 5/15/28 10,000 11,091 Santa Clara Valley CA Transportation Authority Sales Tax Revenue 5.000% 4/1/32 (2) 4,000 4,536 Santa Clara Valley CA Transportation Authority Sales Tax Revenue VRDO 0.130% 9/7/12 5,415 5,415 Santa Clarita CA Community College District GO 5.000% 8/1/32 5,450 6,353 Santa Monica CA Community College District GO 0.000% 8/1/26 11,025 6,423 Santa Rosa CA Wastewater Revenue 0.000% 9/1/28 (4) 11,095 5,276 Santa Rosa CA Wastewater Revenue 5.000% 9/1/29 2,870 3,398 Santa Rosa CA Wastewater Revenue 5.000% 9/1/30 3,055 3,591 Simi Valley CA Unified School District GO 0.000% 8/1/26 (4) 3,030 1,634 Simi Valley CA Unified School District GO 0.000% 8/1/27 (4) 2,900 1,475 Solano County CA COP 5.000% 11/1/17 (14) 4,110 4,779 Solano County CA COP 5.000% 11/1/18 (14) 3,810 4,355 Solano County CA COP 5.000% 11/1/19 (14) 3,995 4,527 Solano County CA COP 5.000% 11/1/20 (14) 4,195 4,711 Solano County CA COP 5.000% 11/1/21 (14) 4,405 4,906 Sonoma-Marin Area Rail Transportation District California Sales & Use Tax Revenue 5.000% 3/1/21 1,750 2,177 Sonoma-Marin Area Rail Transportation District California Sales & Use Tax Revenue 5.000% 3/1/22 3,000 3,765 South Orange County CA Public Financing Authority Special Tax Revenue (Portola Hills/Lomas Laguna) 5.250% 8/15/13 (2) 2,290 2,295 South San Francisco CA Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/31 (14) 13,255 13,745 Southern California Public Power Authority Revenue 5.000% 7/1/28 10,000 11,652 Southern California Public Power Authority Revenue 5.000% 7/1/29 5,000 5,792 Southern California Public Power Authority Revenue 5.000% 7/1/30 10,750 12,386 Southern California Public Power Authority Revenue (Canyon Power Project) 5.250% 7/1/27 6,950 8,249 Southern California Public Power Authority Revenue (Linden Wind Energy Project) 5.000% 7/1/28 3,500 4,084 Southern California Public Power Authority Revenue (Linden Wind Energy Project) 5.000% 7/1/29 2,500 2,903 Southern California Public Power Authority Revenue (Linden Wind Energy Project) 5.000% 7/1/30 2,500 2,890 Southern California Public Power Authority Revenue (Milford Wind Corridor Phase I Project) 5.000% 7/1/28 5,000 5,785 Southern California Public Power Authority Revenue (Milford Wind Corridor Phase I Project) 5.000% 7/1/29 5,000 5,760 Southern California Public Power Authority Revenue (Natural Gas Project) 5.000% 11/1/18 1,040 1,137 Southern California Public Power Authority Revenue (Natural Gas Project) 5.250% 11/1/23 5,250 5,651 Southern California Public Power Authority Revenue (Natural Gas Project) 5.250% 11/1/24 5,000 5,383 Southern California Public Power Authority Revenue (Natural Gas Project) 5.250% 11/1/25 7,000 7,532 Southern California Public Power Authority Revenue (Natural Gas Project) 5.250% 11/1/26 2,500 2,687 Southern California Public Power Authority Revenue (San Juan Unit 3) 5.500% 1/1/13 (4) 3,500 3,561 Southern California Public Power Authority Revenue (Transmission Project) 5.000% 7/1/23 5,000 5,828 2 Sweetwater CA Unified School District GO TOB VRDO 0.190% 9/7/12 (13) 3,300 3,300 2 Torrance CA Hospital Revenue (Torrance Memorial Medical Center) TOB VRDO 0.170% 9/7/12 LOC 2,000 2,000 Tulare County CA COP 5.000% 8/15/15 (14) 6,460 7,104 Turlock CA Irrigation District Revenue 5.000% 1/1/21 3,805 4,537 Turlock CA Irrigation District Revenue 5.000% 1/1/22 5,415 6,340 Turlock CA Irrigation District Revenue 5.000% 1/1/28 7,020 7,834 Turlock CA Irrigation District Revenue 5.000% 1/1/29 6,400 7,147 Turlock CA Irrigation District Revenue 5.000% 1/1/30 7,770 8,635 University of California Regents Medical Center Revenue 5.000% 5/15/19 (14) 5,075 5,708 University of California Regents Medical Center Revenue 5.000% 5/15/20 (14) 5,065 5,689 University of California Regents Medical Center Revenue 5.000% 5/15/25 19,385 22,033 University of California Regents Medical Center Revenue 5.000% 5/15/26 10,095 11,415 University of California Revenue 4.750% 5/15/13 (Prere.) 21,320 22,214 University of California Revenue 5.000% 5/15/15 (Prere.) 1,185 1,346 University of California Revenue 5.000% 5/15/15 (Prere.) 555 630 University of California Revenue 5.000% 5/15/15 (Prere.) 240 273 University of California Revenue 5.000% 5/15/17 (4) 19,435 21,859 University of California Revenue 5.000% 5/15/18 (4) 9,445 10,596 University of California Revenue 5.000% 5/15/19 (4) 4,035 4,521 University of California Revenue 5.000% 5/15/20 (4) 30,900 34,620 University of California Revenue 5.000% 5/15/21 (4) 14,915 16,710 University of California Revenue 5.000% 5/15/22 5,420 6,700 University of California Revenue 5.750% 5/15/25 3,000 3,715 University of California Revenue 5.000% 5/15/26 (14) 10,000 11,381 University of California Revenue 5.000% 5/15/27 10,900 13,025 University of California Revenue 5.000% 5/15/28 11,680 13,861 University of California Revenue 5.000% 5/15/32 14,020 16,547 2 University of California Revenue TOB VRDO 0.190% 9/4/12 32,995 32,995 2 University of California Revenue TOB VRDO 0.240% 9/7/12 7,299 7,299 Upland CA Community Facilities District No. 2003-2 Improvement Area No. 1 Special Tax Revenue 5.000% 9/1/31 1,110 1,152 Ventura County CA Community College District GO 5.000% 8/1/16 (14) 360 371 Ventura County CA Community College District GO 5.000% 8/1/17 (14) 270 278 Ventura County CA Community College District GO 5.000% 8/1/24 1,210 1,493 Ventura County CA Community College District GO 5.000% 8/1/25 1,915 2,339 Ventura County CA Community College District GO 5.000% 8/1/27 2,205 2,659 Ventura County CA Community College District GO 0.000% 8/1/28 15,000 7,330 Vista CA Unified School District GO 5.375% 8/1/15 (4) 150 151 Vista CA Unified School District GO 5.375% 8/1/16 (4) 190 191 Vista CA Unified School District GO 5.375% 8/1/17 (4) 160 161 Walnut CA Energy Center Authority Revenue 5.000% 1/1/30 2,000 2,225 Washington Township CA Health Care District Revenue 6.000% 7/1/29 1,000 1,136 West Basin CA Municipal Water District Revenue 5.000% 8/1/22 2,000 2,490 West Basin CA Municipal Water District Revenue 5.000% 8/1/23 1,500 1,831 West Contra Costa CA Unified School District GO 6.000% 8/1/26 5,000 6,540 William S. Hart CA Union High School District GO 5.000% 9/1/24 1,425 1,766 William S. Hart CA Union High School District GO 5.000% 9/1/25 1,735 2,127 William S. Hart CA Union High School District GO 5.000% 9/1/26 1,085 1,321 William S. Hart CA Union High School District GO 5.000% 9/1/27 1,500 1,815 Puerto Rico (0.2%) Puerto Rico Highway & Transportation Authority Revenue 5.500% 7/1/13 (ETM) 660 689 Puerto Rico Infrastructure Financing Authority Special Tax Revenue 5.500% 7/1/21 (3) 5,000 5,504 Puerto Rico Infrastructure Financing Authority Special Tax Revenue 5.500% 7/1/23 (3) 1,585 1,753 Puerto Rico Municipal Finance Agency GO 5.000% 7/1/14 (11) 1,360 1,437 Puerto Rico Municipal Finance Agency GO 5.250% 7/1/16 (11) 1,400 1,536 Virgin Islands (0.0%) Virgin Islands Public Finance Authority Revenue 5.250% 10/1/15 2,200 2,340 Total Tax-Exempt Municipal Bonds (Cost $6,079,004) Other Assets and Liabilities-Net (-0.5%) Net Assets (100%) 1 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of August 31, 2012. 2 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2012, the aggregate value of these securities was $239,447,000, representing 3.7% of net assets. 3 Adjustable-rate security. 4 Securities with a value of $256,000 have been segregated as initial margin for open futures contracts. California Intermediate-Term Tax-Exempt Fund KEY TO ABBREVIATIONS ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corporation. (13) Berkshire Hathaway Assurance Corporation. (14) National Public Finance Guarantee Corporation. The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. California Intermediate-Term Tax-Exempt Fund A. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of August 31, 2012, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Tax-Exempt Municipal Bonds — 6,534,545 — Futures Contracts—Liabilities 1 (6) — — Total (6) 6,534,545 — 1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued based upon their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At August 31, 2012, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: California Intermediate-Term Tax-Exempt Fund ($000) Number of Aggregate Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) 10-Year U.S. Treasury Note December 2012 (192) (25,674) (6) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At August 31, 2012, the cost of investment securities for tax purposes was $6,083,432,000. Net unrealized appreciation of investment securities for tax purposes was $451,113,000, consisting of unrealized gains of $463,736,000 on securities that had risen in value since their purchase and $12,623,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrant’s internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD CALIFORNIA TAX-FREE FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: October 17, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD CALIFORNIA TAX-FREE FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: October 17, 2012 VANGUARD CALIFORNIA TAX-FREE FUNDS By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: October 17, 2012 * By:/s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on March 27, 2012 see file Number 2-11444 , Incorporated by Reference.
